Exhibit 10.5

Record And Return To:

Kelley Drye & Warren LLP

200 Kimball Drive

Parsippany, New Jersey 07054

Attn: Paul A. Keenan, Esq.

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

AMERICAN FINANCIAL EXCHANGE, L.L.C.,

PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. and

PLAZA X LEASING ASSOCIATES L.L.C.

Mortgagor

to

NEW YORK LIFE INSURANCE COMPANY,

Mortgagee

Dated as of: June 25, 2010

Premises:

Harborside Plaza X

3 Second Street

City of Jersey City, Hudson County, New Jersey



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1     COVENANTS AND AGREEMENTS    12   1.01     Payment,
Performance and Security    12   1.02     Payment of Taxes, Assessments, etc   
12    

1.02A.

  Impositions    12    

1.02B.

  Installments    12    

1.02C.

  Receipts    12    

1.02D.

  Evidence of Payment    12    

1.02E.

  Payment by Mortgagee    13    

1.02F.

  Change in Law    13    

1.02G.

  Joint Assessment    13    

1.02H.

  Permitted Contests    13    

1.02I.

  No Lease Default    14  

1.03  

  Insurance    14    

1.03A.

  All Risk Coverage    14    

1.03B.

  Additional Coverage    15    

1.03C.

  Separate Insurance    15    

1.03D.

  Insurers; Policies    16    

1.03E.

  Mortgagee’s Right to Secure Coverage    16    

1.03F.

  Damage or Destruction    16    

1.03G.

  Transfer of Interest in Policies    17    

1.03H.

  Mortgagor’s Use of Proceeds    17  

1.04  

  Escrow Payments    19  

1.05  

  Care and Use of the Premises    19    

1.05A.

  Maintenance and Repairs    19    

1.05B.

  Standard of Repairs    20    

1.05C.

  Removal of Equipment    20    

1.05D.

  Compliance With Laws and Insurance    20    

1.05E.

  Hazardous Materials    20    

1.05F.

  Compliance With Instruments of Record    23    

1.05G.

  Alteration of Secured Property    23    

1.05H.

  Parking    23    

1.05I.

  Entry on Secured Property    23    

1.05J.

  No Consent to Alterations or Repairs    23    

1.05K.

  Preservation of Lien; Mechanic’s Liens    23    

1.05L.

  Use of Secured Property by Mortgagor    24    

1.05M.

  Use of Secured Property by Public    24    

1.05N.

  Management    24    

1.05O.

  Permitted Contests    24  

1.06  

  Financial Information    25    

1.06A.

  Financial Statements    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

1.06B.

  Right to Inspect Books and Records    25  

1.07  

  Condemnation    25    

1.07A.

  Mortgagee’s Right to Participate in Proceedings    25    

1.07B.

  Application of Condemnation Award    26    

1.07C.

  Reimbursement of Costs    27    

1.07D.

  Existing Obligations    27  

1.08  

  Leases    27    

1.08A.

  Performance of Lessor’s Covenants    27    

1.08B.

  Notice of Default    28    

1.08C.

  Representations Regarding Leases    28    

1.08D.

  Covenants Regarding Leases    28    

1.08E.

  Application of Rents    29    

1.08F.

  Indemnity Against Unapproved Lease Modifications and Amendments    30  

1.09  

  Assignment of Leases, Rents, Income, Profits and Cash Collateral    30    

1.09A.

  Assignment; Discharge of Obligations    30    

1.09B.

  Entry Onto Secured Property; Lease of Secured Property    31    

1.09C.

  License to Manage Secured Property    31    

1.09D.

  Delivery of Assignments    31    

1.09E.

  Indemnity    31  

1.10  

  Further Assurances    31    

1.10A.

  General; Appointment of Attorney-in-Fact    31    

1.10B.

  Statement Regarding Obligations    32    

1.10C.

  Additional Security Instruments    32    

1.10D.

  Security Agreement    32    

1.10E.

  Preservation of Mortgagor’s Existence    34    

1.10F.

  Further Indemnities    34    

1.10G.

  Absence of Insurance    34    

1.10H.

  Lost Note    34  

1.11  

  Prohibition on Transfers, Liens or Further Encumbrances    35    

1.11A.

  Continuing Ownership and Management    35    

1.11B.

  Prohibition on Transfers, Liens or Further Encumbrances    35    

1.11C.

  Acceleration of Obligations    35    

1.11D.

  Exercise of Purchase Option    36  

1.12  

  Expenses    36  

1.13  

  Material Agreements    36    

1.13A.

  Performance by Mortgagor    36    

1.13B.

  Performance by Mortgagee    36

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

1.13C.

  Notice of Default    37    

1.13D.

  No Waiver    37    

1.13E.

  No Surrender or Modification    37    

1.13F.

  No Merger    37 ARTICLE 2     REPRESENTATIONS AND WARRANTIES    37   2.01    
Warranty of Title    37  

2.02  

  Ownership of Additional or Replacement Improvements and Personal Property   
38  

2.03  

  No Pending Material Litigation or Proceeding; No Hazardous Materials    38    

2.03A.

  Proceedings Affecting Mortgagor    38    

2.03B.

  Proceedings Affecting Secured Property    38    

2.03C.

  No Hazardous Material    38    

2.03D.

  No Litigation Regarding Hazardous Material    39  

2.04  

  Valid Organization, Good Standing and Qualification of Mortgagor; Other
Organizational Information    39  

2.05  

  Authorization; No Legal Restrictions on Performance    40  

2.06  

  Compliance With Laws    40  

2.07  

  Tax Status    40  

2.08  

  Absence of Foreign or Enemy Status; Absence of Blocked Persons; Foreign
Corrupt Practices Act    40  

2.09  

  Federal Reserve Board Regulations    41  

2.10  

  Investment Company Act and Public Utility Holding Company Act    41  

2.11  

  Exempt Status of Transactions Under Securities Act and Representations
Relating Thereto    41  

2.12  

  ERISA    42  

2.13  

  Material Agreements    42 ARTICLE 3     DEFAULTS    42  

3.01  

  Events of Default    42 ARTICLE 4     REMEDIES    44  

4.01  

  Acceleration, Foreclosure, etc    44    

4.01A.

  Foreclosure    45    

4.01B.

  Partial Foreclosure    45    

4.01C.

  Entry    45    

4.01D.

  Collection of Rents, etc    46    

4.01E.

  Receivership    46    

4.01F.

  Specific Performance    46    

4.01G.

  Recovery of Sums Required to be Paid    46    

4.01H.

  Other Remedies    46

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

4.01I.

  Compliance with Laws    47  

4.02  

  No Election of Remedies    47  

4.03  

  Mortgagee’s Right to Release, etc    47  

4.04  

  Mortgagee’s Right to Remedy Defaults, etc    47  

4.05  

  Waivers    48  

4.06  

  Prepayment    48 ARTICLE 5     MISCELLANEOUS    49  

5.01  

  Non-Waiver    49  

5.02  

  Sole Discretion of Mortgagee    50  

5.03  

  Legal Tender    50  

5.04  

  No Merger or Termination    50  

5.05  

  Discontinuance of Actions    51  

5.06  

  Headings    51  

5.07  

  Notice to Parties    51  

5.08  

  Successors and Assigns Included In Parties    52  

5.09  

  Changes and Modifications    52  

5.10  

  Applicable Law    52  

5.11  

  Invalid Provisions to Affect No Others    52  

5.12  

  Usury Savings Clause    52  

5.13  

  No Statute of Limitations    53  

5.14  

  Late Charges    53  

5.15  

  Waiver of Jury Trial    53  

5.16  

  Continuing Effectiveness    53  

5.17  

  Time of Essence    53  

5.18  

  Non-Recourse    53  

5.19  

  Non-Business Days    56  

5.20  

  Single Purpose Entity    56  

5.21  

  Non-consolidation Opinion    58  

5.22  

  Joint and Several    58 ARTICLE 6     LOCAL LAW PROVISIONS    58  

6.01  

  Principals of Construction    58  

6.02  

  Hazardous Substances    58  

6.03  

  Continuing Enforcement of Mortgage    59  

6.04  

  Freshwater Wetlands    59  

6.05  

  Modification of Mortgage    59  

6.06  

  No Credit for Tax Paid    59  

6.07  

  Receipt of Copy    59

 

-iv-



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(“Mortgage”), dated as of June 25, 2010, from AMERICAN FINANCIAL EXCHANGE,
L.L.C. (“AFE”), PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. (“Plaza X Urban
Renewal”) and PLAZA X LEASING ASSOCIATES L.L.C. (“Plaza X Leasing”; AFE, Plaza X
Urban Renewal and Plaza X Leasing are referred to herein individually and
collectively, as the context may require, as “Mortgagor”), each a New Jersey
limited liability company, having an office at c/o Dividend Capital, 518 17th
Street, Suite 1700, Denver, Colorado 80202, to NEW YORK LIFE INSURANCE COMPANY
(“Mortgagee”), a New York mutual insurance company, having an office at 51
Madison Avenue, New York, New York 10010-1603.

Mortgagor has executed and delivered to Mortgagee a Promissory Note (“Note”),
dated as of June 25, 2010, payable to the order of Mortgagee in the original
principal sum of One Hundred Twenty-Five Million and No/100 Dollars
($125,000,000.00), lawful money of the United States of America. The Note is
secured by this Mortgage and the terms, covenants and conditions of the Note are
hereby incorporated herein and made a part hereof.

In consideration of the sum of Ten Dollars ($10.00) paid and other good and
lawful consideration, the receipt and sufficiency of which are hereby
acknowledged and in order to secure the Obligations (as hereinafter defined),
Mortgagor hereby mortgages, grants, assigns, releases, transfers, pledges and
sets over to Mortgagee and grants to Mortgagee a security interest in the
following property:

GRANTING CLAUSE ONE

All that tract or parcel of land (“Land”) more particularly described in
Schedule A hereto, together with (a) the leasehold estate in and to the Land
created pursuant to that certain Lease dated as of October 6, 2000, as amended
by a certain First Amendment to Ground Lease dated as of September 29, 2003,
between AFE, as lessor, and Plaza X Urban Renewal, as lessee (as the same has
been or may hereafter be amended from time to time, the “Ground Lease”), a
memorandum of which Ground Lease was recorded in the Office of the Hudson County
Register of Deeds on October 7, 2003 in Book 7147, Page 318, and all right,
title and interest of AFE and Plaza X Urban Renewal in, to and under said Ground
Lease, and (b) the subleasehold estate in and to the Land created pursuant to
that certain Lease dated as of October 6, 2000, as amended by a certain First
Amendment to Lease dated as of September 29, 2003, between Plaza X Urban
Renewal, as landlord, and Plaza X Leasing, as tenant, (as the same has been or
may hereafter be amended from time to time, the “Master Lease”), a memorandum of
which Master Lease was recorded in the Office of the Hudson County Register of
Deeds on October 7, 2003 in Book 7147, Page 326, and all right, title and
interest of Plaza X Urban Renewal and Plaza X Leasing in, to and under said
Master Lease.



--------------------------------------------------------------------------------

GRANTING CLAUSE TWO

All buildings, structures and improvements (collectively, “Improvements”) now or
hereafter located on the Land, including all of Mortgagor’s machinery,
apparatus, equipment and fixtures attached to, or used or procured for use in
connection with the operation or maintenance of, any Improvement, all of
Mortgagor’s refrigerators, shades, awnings, venetian blinds, screens, screen
doors, storm doors, storm windows, stoves, ranges, curtain fixtures, partitions,
attached floor coverings and fixtures, apparatus, equipment or articles used to
supply sprinkler protection and waste removal, laundry equipment, furniture,
furnishings, appliances, office equipment, elevators, escalators, tanks,
dynamos, motors, generators, switchboards, communication equipment, electrical
equipment, television and radio systems, heating, plumbing, lifting and
ventilating apparatus, air-cooling and air conditioning apparatus, gas and
electric fixtures, fittings and machinery and all of Mortgagor’s other personal
property and equipment of every kind and description, excluding trade fixtures
and personal property of any Lessee (as hereinafter defined), unless such trade
fixtures or personal property become the property of Mortgagor upon expiration
or termination of the term of the Lease in question, and all accessions,
renewals and replacements thereof and all articles in substitution therefor.
Whether or not any of the foregoing are attached to the Land or any of the
Improvements in any manner, all such items shall be deemed to be fixtures, part
of the real estate and security for the Obligations. The Land and Improvements
are herein collectively called “Premises”. To the extent any of the Improvements
are not deemed real estate under the laws of the State, they shall be deemed
personal property and this grant shall include all of Mortgagor’s right, title
and interest in, under and to such personal property and all other personal
property now or hereafter attached to or located upon the Premises or used or
useable in the management, maintenance or operation of the Improvements or the
activities conducted on the Premises, including all computer hardware and
software, but excluding trade fixtures and personal property of any Lessee,
unless such personal property becomes the property of Mortgagor upon expiration
or termination of the Lease in question, and all accessions, renewals and
replacements thereof and all articles in substitution therefor (collectively,
“Personal Property”).

GRANTING CLAUSE THREE

All now or hereafter existing easements and rights-of-way and all right, title
and interest of Mortgagor, in and to any land lying within the right-of-way of
any street, opened or proposed, adjoining the Premises, any and all sidewalks,
alleys and strips and gores of land, streets, ways, passages, sewer rights,
waters, water courses, water rights and powers, estates, rights, titles,
interests, privileges, liberties, tenements, hereditaments, air rights,
development rights, covenants, conditions, restrictions, credits and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to, or above or below the Premises, whether now or hereafter
existing.

GRANTING CLAUSE FOUR

All intangible rights, interests and properties of Mortgagor relating to the
Premises or any part thereof, and necessary or desirable for the continued
ownership, use, operation, leasing or management thereof, whether now or
hereafter existing, including any trademarks, servicemarks, logos or trade names
relating to the Premises or by which the Premises or any part thereof may

 

2



--------------------------------------------------------------------------------

be known and any other franchises or other agreements relating to services in
connection with the use, occupancy, or maintenance of the Premises, instruments,
actions or rights in action and all intangible property and rights relating to
the Premises.

GRANTING CLAUSE FIVE

All accounts receivable, insurance policies, contract rights, interests, rights
under all oil, gas and mineral leases and agreements and all benefits arising
therefrom, and all other claims, both at law and in equity, relating to the
Premises, which Mortgagor now has or may hereafter acquire.

GRANTING CLAUSE SIX

All estate, interest, right, title and other claim or demand which Mortgagor now
has or may hereafter acquire in any and all awards or payments relating to the
taking by eminent domain, or by any proceeding or purchase in lieu thereof, of
the whole or any part of the Premises, including all awards resulting from a
change of grade of any street and awards for severance damages, together, in all
cases, with all interest thereon.

GRANTING CLAUSE SEVEN

All proceeds of, and any unearned premiums on, insurance policies covering all
or any part of the Premises, including the right to receive and apply the
proceeds of all insurance or judgments related to the Premises, or settlements
made in lieu thereof.

GRANTING CLAUSE EIGHT

All estate, interest, right, title and other claim or demand which Mortgagor now
has or may hereafter acquire against anyone with respect to any damage to all or
any part of the Premises, including damage arising or resulting from any defect
in or with respect to the design or construction of all or any part of the
Improvements.

GRANTING CLAUSE NINE

All deposits or other security or advance payments, including rental payments,
made by or on behalf of Mortgagor to others in connection with the Obligations
or the ownership or operation of all or any part of the Premises, including any
such deposits or payments made with respect to (a) Impositions (as hereinafter
defined), (b) insurance policies, (c) utility service, (d) cleaning,
maintenance, repair or similar services, (e) refuse removal or sewer service,
(f) rental of equipment, if any, used by or on behalf of Mortgagor, and
(g) parking or similar services or rights.

GRANTING CLAUSE TEN

All remainders, reversions or other estates in the Premises or any part thereof.

 

3



--------------------------------------------------------------------------------

GRANTING CLAUSE ELEVEN

All right, title and interest of Mortgagor in and to all management contracts,
permits, certificates, licenses, approvals, contracts, entitlements and
authorizations, however characterized, now or hereafter issued or in any way
furnished for the acquisition, construction, development, operation and use of
the Land, the Improvements or the Leases, including the Tax Exemption Documents,
building permits, environmental certificates, licenses, certificates of
operation or occupancy, warranties and guaranties, except, in each case, to the
extent that such mortgage, grant, assignment, transfer or pledge is restricted
by the terms of such management contract, permit, certificate, license,
approval, contract, entitlement or authorization and such restriction is
enforceable under applicable law.

GRANTING CLAUSE TWELVE

All right, title and interest of Mortgagor in and to all easements, roads,
streets, ways, sidewalks, alleys, passages, sewer rights, other utility rights,
encroachment rights, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, air rights, and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to, or arising under
that certain Cross-Reciprocal Easement Agreement among AFE, Plaza VIII & IX
Associates, L.L.C. and Cali Harborside (Fee) Associates L.P. dated September 29,
2003 and recorded in the Office of the Hudson County Register of Deeds on
October 7, 2003 in Book 7147, Page 157 (the “Easement Agreement”) whether now or
hereafter existing.

GRANTING CLAUSE THIRTEEN

All proceeds, products, replacements, additions, substitutions, renewals and
accessions of any of the foregoing, including personal property acquired with
cash proceeds.

TO HAVE AND TO HOLD THE SECURED PROPERTY UNTO MORTGAGEE AND ITS SUCCESSORS AND
ASSIGNS. Until the occurrence of and after the timely curing or waiver of an
Event of Default, Mortgagee shall permit Mortgagor to possess and enjoy the
Secured Property and to enforce the Leases and to receive, retain, use,
distribute, collect and enjoy, the Rents therefrom in accordance with the terms
of the Loan Instruments. The conditions of these presents is such that if
Mortgagor shall pay, or cause to be paid, the Obligations as and when the same
shall come due and payable, and shall observe, perform and discharge its
obligations under this Mortgage, Mortgagee shall release and reconvey the
Secured Property unto and at the expense of Mortgagor.

DEFINITIONS AND INTERPRETATION

As used in this Mortgage, the following terms shall have the meanings specified
below:

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is Controlling or Controlled by or under common Control with such
specified Person.

“Assignment” shall mean the Assignment of Leases, Rents, Income and Cash
Collateral, dated as of the date hereof, from Mortgagor, as assignor, to
Mortgagee, as assignee.

 

4



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean the Cash Management Agreement, dated as
of the date hereof, by and between Mortgagor and Mortgagee.

“Code” shall mean the Uniform Commercial Code of the State.

“Condemnation Proceedings” shall have the meaning set forth in Section 1.07A.

“Control” means, when used with respect to any specific Person, (a) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities, beneficial interests, by contract or otherwise,
including as an officer or director of such specific Person, or (b) the
ownership, directly or indirectly, in the aggregate of more than fifty percent
(50%) of the beneficial interest of a Controlled Person. The definition is to be
construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

“Debt Coverage Ratio” shall mean, for any period, a fraction, the numerator of
which shall equal the projected net operating income of the Premises for such
period (including proceeds from any business interruption or “loss of rents”
insurance), and the denominator of which shall equal the aggregate of the
principal and interest for such period with respect to (A) the indebtedness due
pursuant to the Loan Instruments, and (B) subordinate indebtedness, if any
exists. Such calculation shall be as determined by Mortgagee based on the
calculation above. This definition alone does not permit any subordinate
financing if not otherwise expressly permitted under the Loan Instruments.

“Easement Agreement” shall have the meaning set forth in Granting Clause Twelve.

“Environmental Claim” shall mean any asserted claim or demand, of any kind or
nature, by any Person, for any actual or alleged Environmental Damage, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, ordinance or regulation, common law or otherwise.

“Environmental Damage” shall mean any and all claims, judgments, damages
(including consequential and punitive damages), losses, penalties, interest,
fines, liabilities (including strict liability), obligations, responsibilities,
encumbrances, liens, costs and expenses, of whatever kind or nature, contingent
or otherwise, matured or unmatured, foreseeable or unforeseeable, including
attorneys’, experts’ and consultants’ fees and disbursements, including:

 

  (a) those relating to any investigation, defense or settlement of any claim,
suit, administrative proceeding or investigation of any kind or any directive of
any Governmental Agency;

 

  (b) those relating to damages for personal injury, or injury to property
including natural resources, occurring in, on, under or about the Secured
Property, including lost profits and the cost of demolition and rebuilding of
any improvements on real property;

 

5



--------------------------------------------------------------------------------

  (c) diminution in the value of the Secured Property, and damages for the loss,
or restriction on the use or adverse impact on the marketing, of the Secured
Property or any part thereof;

 

  (d) loss of the priority of the lien of this Mortgage due to the imposition of
a lien against the Secured Property; and

 

  (e) those incurred in connection with the investigation, cleanup, remediation,
removal, abatement, containment, closure, restoration, monitoring work or other
cure of any violation of an Environmental Requirement required by any
Governmental Agency or reasonably necessary to make full economic use of the
Secured Property or in connection with any other property, including the
performance of any pre-remedial studies and investigations and post remedial
monitoring and cure, or any action to prevent a Release or threat of Release or
to minimize the further Release of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health or the environment.

“Environmental Requirements” shall mean any and all Legal Requirements (as
hereinafter defined) relating to the protection of the environment, health or
safety, including:

 

  (a) all Legal Requirements pertaining to reporting, licensing, permitting,
investigation, remediation or removal of, or pertaining to Releases or
threatened Releases of, Hazardous Materials, chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, including Releases or threatened Releases
into the air, soil, surface water, ground water or land;

 

  (b) all Legal Requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, chemical substances, pollutants, contaminants or hazardous
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature; and

 

  (c) all Legal Requirements pertaining to industrial hygiene or the protection
of the health and safety of employees or the public.

“Equity Collateral” shall have the meaning ascribed to the word “Collateral” in
the Pledge Agreement.

“ERISA” shall have the meaning set forth in Section 2.12.

“Event of Default” shall have the meaning set forth in Section 3.01.

“Governmental Agency” shall mean any government, quasi-governmental or
government sponsored enterprise, legislative body, commission, board, regulatory
authority, bureau, administrative or other agency, court, arbitrator, grand jury
or any other public body or entity or instrumentality, whether domestic,
foreign, federal, state, county or municipal.

 

6



--------------------------------------------------------------------------------

“Ground Lease” shall have the meaning set forth in Granting Clause One.

“Guarantor,” shall mean (a) any guarantor of all or any portion of the
Obligations, (b) any indemnitor (other than Mortgagor) under the Environmental
Indemnity Agreement of even date herewith, executed by such indemnitor and
Mortgagor in favor of Mortgagee or any subsequent Environmental Indemnity
Agreement or similar agreement in favor of Mortgagee, and (c) any guarantor
under the Guaranty or any subsequent Guaranty in favor of Mortgagee.

“Guaranty” shall mean the Guaranty of even date herewith, executed by Dividend
Capital Total Realty Trust Inc., a Maryland corporation, and Dividend Capital
Total Realty Operating Partnership LP, a Delaware limited partnership, in favor
of Mortgagee.

“Hazardous Materials” shall mean any substance:

 

  (a) the presence of which requires notification, investigation or remediation
under any Environmental Requirement;

 

  (b)

which is or becomes designated, defined, classified or regulated as “hazardous”,
“toxic”, “noxious”, “waste”, “pollutant”, “contaminant” or other similar term,
or which requires remediation or is regulated under any present or future
Environmental Requirement, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), Federal Clean
Air Act (42 U.S.C. Section 7401 et seq.), Federal Hazardous Materials
Transportation Act (49 U.S.C. Section 5101 et seq.), Federal Clean Water Act (33
U.S.C. Section 1251 et seq.), Federal Environmental Pesticide Control Act (7
U.S.C. Section 136 et seq.), Federal Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), Federal Safe Drinking Water Act (42 U.S.C. Sections
300(f), et seq.), New Jersey Industrial Site Recovery Act, as amended, N.J.S.A.
13:1K-6 et seq., the Spill Compensation and Control Act, as amended, N.J.S.A.,
58:10-23.11 et seq., the New Jersey Underground Storage of Hazardous Substances
Act, as amended, N.J.S.A. 58:10A-21 et. seq., the Safe Drinking Water Act, as
amended, N.J.S.A. 58:12A-1 et. seq., the Toxic Catastrophe Prevention Act
N.J.S.A. 13:K-19, et. seq., the Worker and Community Right to Know Act, N.J.S.A.
34:5A-1, et. seq., the Pollution Prevention Act, N.J.S.A. 13:1D-35, et seq., the
Air Pollution Control Act, N.J.S.A. 26:2C-1, et seq., the Solid Waste Management
Act, N.J.S.A. 13:1E-1, et seq., the Sanitary Landfill Closure and Contingency
Fund Act, N.J.S.A. 13:1E-100, et seq., the Solid Waste Utility Control Act,
N.J.S.A. 48:13A-1, et seq., the Water Pollution Control Act, N.J.S.A. 58:10A-1,
et seq.,

 

7



--------------------------------------------------------------------------------

 

the Flood Hazard Control Act, N.J.S.A. 58:16A-50, et seq., the Freshwater
Wetlands Protection Act, N.J.S.A. 13:9B-1, et seq., the Coastal Area Facility
Review Act, N.J.S.A. 13:19-1, et seq., the Wetlands Act of 1970, N.J.S.A.
13:9A-1, et seq., the Waterfront and Harbor Facilities Act, N.J.S.A. 12:5-1, et
seq., the Noise Control Act, N.J.S.A. 13:1G-1, et seq., and the Pesticide
Control Act, N.J.S.A. 13:1F-1, et seq., and any other federal, state, local or
foreign law or ordinance which is presently in effect or hereafter enacted
relating to environmental matters; any rules and regulations promulgated under
any of the foregoing; and any and all amendments to the foregoing;

 

  (c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Agency;

 

  (d) the presence of which on the Secured Property causes or threatens to cause
a nuisance relating to the Secured Property or adjacent properties or poses or
threatens to pose a hazard relating to the Secured Property or adjacent
properties or to the health or safety of Persons on or about the Secured
Property or adjacent properties;

 

  (e) which contains asbestos, gasoline, diesel fuel or other petroleum
hydrocarbons, volatile organic compounds, polychlorinated biphenyls (PCBs) or
urea formaldehyde foam insulation;

 

  (f) which contains or emits radioactive particles, waves or material,
including radon gas; or

 

  (g) which is or constitutes a part of an underground storage tank.

“Hazardous Material Claims” shall have the meaning set forth in
Section 1.05E(4).

“Impositions” shall have the meaning set forth in Section 1.02A.

“Improvements” shall have the meaning set forth in Granting Clause Two.

“Increased Rate” shall have the meaning set forth in the Note.

“Indemnified Claims” shall have the meaning set forth in Section 1.05E(1).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Mortgagor), officer, employee, partner, member, manager, attorney or counsel
of Mortgagor, equity owners of Mortgagor or any Guarantor or any Affiliate of
Mortgagor or any Guarantor; (ii) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with Mortgagor or
any Guarantor, equity

 

8



--------------------------------------------------------------------------------

owners of Mortgagor or Guarantor or any Affiliate of Mortgagor or any Guarantor;
(iii) a Person Controlling or under common Control with any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
manager, attorney, counsel, equity owner, customer, supplier or other Person and
(b) has (i) prior experience as an independent director or independent manager
for a corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business (a “Professional Independent Director”) and
is an employee of such a company or companies at all times during his or her
service as an Independent Director. A natural Person who satisfies the foregoing
definition except for being (or having been) the independent director or
independent manager of a “special purpose entity” that is an Affiliate of
Mortgagor (provided such Affiliate does not or did not own a direct or indirect
equity interest in an Mortgagor) shall not be disqualified from serving as an
Independent Director, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of affiliates of Mortgagor or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. A natural Person who satisfies the
foregoing definition other than subparagraph (a)(ii) shall not be disqualified
from serving as an Independent Director if such individual is a Professional
Independent Director and such individual complies with the requirements of the
previous sentence.

“Land” shall have the meaning set forth in Granting Clause One.

“Lease” and “Leases” shall have the respective meanings set forth in
Section 1.08A.

“Lease Guaranty Payment” shall mean any payment, fee or penalty paid by any
guarantor of any Lease, whether by reason of a default or pursuant to the terms
of any guaranty under such Lease or otherwise.

“Lease Termination Fee” shall mean any payment, fee or penalty paid by a tenant
in connection with the cancellation or termination of such tenant’s Lease,
whether by reason of such tenant’s default or pursuant to the terms of such
Lease or otherwise.

“Legal Requirements” shall mean all present or future laws, statutes, permits,
approvals, plans, authorizations, guidelines, franchises, ordinances,
restrictions, orders, rules, codes, regulations, judgments, decrees, injunctions
or requirements of all Governmental Agencies or any officers thereof, including
any Board of Fire Underwriters.

“Lessee” shall have the meaning set forth in Section 1.08A.

 

9



--------------------------------------------------------------------------------

“Loan” shall mean the mortgage loan evidenced by the Note and secured by this
Mortgage.

“Loan Instruments” shall mean the Note, this Mortgage, the Assignment, the
Pledge Agreement, the Cash Management Agreement, the Guaranty, the Side Letter
and each other instrument now or hereafter given to evidence, secure, indemnify,
guaranty or otherwise assure or provide for the payment or performance of the
Obligations or otherwise executed by Mortgagor in connection with the Loan.

“Make-Whole Amount” shall have the meaning set forth in the Note.

“Master Lease” shall have the meaning set forth in Granting Clause One.

“Material Agreement” shall mean each of the Ground Lease, the Master Lease, the
Schwab Lease and the Tax Exemption Documents.

“Maturity Date” shall have the meaning set forth in the Note.

“Mortgagee’s Architect” shall mean a licensed architect or registered engineer
approved by Mortgagee.

“Non-Recourse Exceptions” shall have the meaning set forth in Section 5.18.

“Note” shall have the meaning set forth in the second introductory paragraph of
this Mortgage.

“Obligations” shall mean and include all indebtedness, obligations, covenants,
agreements and liabilities of Mortgagor to Mortgagee, including all obligations
to pay interest, the Make-Whole Amount and all charges and advances, whether
direct or indirect, existing, future, contingent or otherwise, due or to become
due, pursuant to or arising out of or in connection with the Note, this
Mortgage, the Assignment or any other Loan Instrument, all modifications,
extensions and renewals of any of the foregoing and all expenses and costs of
collection or enforcement, including attorneys’ fees and disbursements incurred
by Mortgagee in the collection or enforcement of any of the Loan Instruments or
in the exercise of any rights or remedies pursuant to the Loan Instruments or
applicable law.

“Partial Foreclosure” shall have the meaning set forth in Section 4.01B.

“Person” shall mean a corporation, a limited or general partnership, a limited
liability company or partnership, a joint stock company, a joint venture, a
trust, an unincorporated association, a Governmental Agency, an individual or
any other entity similar to any of the foregoing.

“Personal Property” shall have the meaning set forth in Granting Clause Two.

“Phase I” shall mean that certain Environmental Assessment, dated May 25, 2010,
prepared by EMG.

 

10



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean the Pledge and Security Agreement, dated as of the
date hereof, from the Pledgors, collectively as pledgor, to Mortgagee, as
lender.

“Pledgors” shall mean TRT Harborside LLC, a Delaware limited liability company,
and Plaza X Realty L.L.C., a New Jersey limited liability company.

“Premises” shall have the meaning set forth in Granting Clause Two.

“Proceeds” shall have the meaning set forth in Section 1.03F(2).

“Purchase Option” shall have the meaning set forth in Section 1.11D.

“Rents” shall mean all rents, issues, profits, cash collateral, royalties,
income and other benefits derived from the Secured Property or any part thereof
(including benefits accruing from all present or future leases and agreements,
including oil, gas and mineral leases and agreements).

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.

“Schwab Lease” shall mean that certain Amended and Restated Lease dated
December 29, 2000 between Plaza X Leasing, as landlord, and Charles Schwab &
Co., Inc., as tenant, as the same has been or may hereafter be amended from time
to time.

“Secured Property” shall mean the Premises, the Personal Property and all other
rights and interests described in the Granting Clauses of this Mortgage.

“Side Letter” shall mean the letter, dated as of the date hereof, from Mortgagee
to Mortgagee relating to extensions of the Loan, Transfers and other matters.

“State” shall mean the State, Commonwealth or territory in which the Secured
Property is located.

“Tax Exemption Documents” shall mean, collectively (a) that certain Contribution
Agreement dated as of November 15, 2000 between AFE and the City of Jersey City,
(b) that certain Project Employment & Contracting Agreement dated as of
November 15, 2000 between Plaza X Urban Renewal and the City of Jersey City,
(c) that certain Financial Agreement dated as of November 15, 2000, between
Plaza X Urban Renewal and the City of Jersey City, (d) that certain Addendum to
Financial Agreement effective as of November 15, 2000 between Plaza X Urban
Renewal and the City of Jersey City, (e) that certain Amendment to Financial
Agreement dated September 23, 2003 between Plaza X Urban Renewal and the City of
Jersey City, (f) the Settlement Agreement and Release about to be entered into
between Plaza X Urban Renewal and the City of Jersey City and (f) any other
documents now or hereafter entered into by any Mortgagor in connection with a
tax exemption pursuant to the Long Term Tax Exemption Law, N.J.S.A. 40A:20-1 et
seq., as any of the foregoing have been or may hereafter be amended from time to
time.

“Transfer” shall have the meaning set forth in Section 1.11B.

 

11



--------------------------------------------------------------------------------

As used in this Mortgage (a) words such as “herein”, “hereof”, “hereto”,
“hereunder” and “hereby” or similar terms refer to this Mortgage as a whole and
not to any specific Section or provision hereof; (b) wherever the singular or
plural number or the masculine, feminine or neuter gender is used, it shall
include each other number or gender; and (c) the word “including” shall mean
“including, without limitation,” and the word “includes” shall mean “includes,
without limitation.”

ARTICLE 1

COVENANTS AND AGREEMENTS

Mortgagor hereby covenants and agrees as follows:

1.01 Payment, Performance and Security. Mortgagor shall pay when due the amount
of, and otherwise timely perform, all Obligations. This Mortgage shall secure
all Obligations.

1.02 Payment of Taxes, Assessments, etc.

1.02A. Impositions. Mortgagor shall pay when due and payable, before any fine,
penalty, interest or cost for the nonpayment thereof may be added thereto, and
without any right of offset or credit against any interest or other amounts
payable to Mortgagee pursuant to this Mortgage or on the Note, all taxes,
assessments, water and sewer rents, rates and charges, transit taxes, charges
for public utilities, excises, levies, vault taxes or charges, license and
permit fees and other governmental charges, general and special, ordinary and
extraordinary, unforeseen and foreseen, of any kind and nature whatsoever
(including penalties, interest costs and charges accrued or accumulated
thereon), which at any time may be assessed, levied, confirmed, imposed upon, or
become due and payable out of or in respect to, or become a lien on, the Secured
Property or any part thereof, or any appurtenance thereto, including amounts
payable by Mortgagor under the Tax Exemption Documents (all of the foregoing
collectively, “Impositions” and individually, an “Imposition”).

1.02B. Installments. Notwithstanding anything to the contrary contained in
Section 1.02A, if by law any Imposition, at the option of the taxpayer, may be
paid in installments, and provided interest shall not accrue on the unpaid
balance of such Impositions, Mortgagor may exercise the option to pay the same
in installments and, in such event, shall pay such installments as the same
become due and before any fine, penalty, interest or cost may be added thereto.

1.02C. Receipts. Mortgagor, upon request of Mortgagee, will furnish to Mortgagee
within ten (10) days before the date when any Imposition would become
delinquent, official receipts of the appropriate taxing authority, or other
evidence reasonably satisfactory to Mortgagee, evidencing the payment thereof.

1.02D. Evidence of Payment. The bill, certificate or advice of nonpayment,
issued by the appropriate official (designated by law either to make or issue
the same or to receive payment of any Imposition) of the nonpayment of an
Imposition shall be prima facie evidence that such Imposition is due and unpaid
at the time of the making or issuance of such certificate, advice or bill.
Mortgagor shall pay Mortgagee, on demand, all charges, costs and

 

12



--------------------------------------------------------------------------------

expenses of every kind including each tax service search fee or charge incurred
by Mortgagee at any time or times during the term of this Mortgage in connection
with obtaining evidence satisfactory to Mortgagee that the payment of all
Impositions is current and that there is no Imposition due and owing or which
has become or given rise to a lien on the Secured Property or any part thereof
or any appurtenance thereto.

1.02E. Payment by Mortgagee. If Mortgagor shall fail to pay any Imposition in
accordance with the provisions of this Section 1.02, Mortgagee, at its option
and at such time as it may elect, may pay such Imposition, but shall be under no
obligation to do so. Mortgagor will repay to Mortgagee, on demand, any amount so
paid by Mortgagee, with interest thereon at the Increased Rate from the date of
such payment by Mortgagee to the date of repayment by Mortgagor. This Mortgage
shall secure each such amount and such interest.

1.02F. Change in Law. In the event of the passage after the date of this
Mortgage of any law deducting the Obligations from the value of the Secured
Property or any part thereof for the purpose of taxation or resulting in any
lien thereon, or changing in any way the laws now in force for the taxation of
this Mortgage or the Obligations for state or local purposes, or the manner of
the operation of any such taxes so as to affect the interest of Mortgagee, then,
and in such event, Mortgagor shall bear and pay the full amount of such taxes,
provided that if for any reason payment by Mortgagor of any such new or
additional taxes would be unlawful or if the payment thereof would constitute
usury or render the Loan or the Obligations wholly or partially usurious under
any of the terms or provisions of the Note, this Mortgage or otherwise,
Mortgagee may, at its option, declare all Obligations secured by this Mortgage,
with interest thereon, to be immediately due and payable, or Mortgagee may, at
its option, pay that amount or portion of such taxes as renders the Loan or the
Obligations unlawful or usurious, in which event Mortgagor shall concurrently
therewith pay the remaining lawful and non-usurious portion or balance of such
taxes. Mortgagor waives any right it may have to a credit against interest due
on the debt secured by this Mortgage for taxes paid.

1.02G. Joint Assessment. Mortgagor shall not suffer, permit or initiate the
joint assessment of the Premises and the Personal Property, or any other
procedure whereby personal property taxes and real property taxes shall be
assessed, levied or charged to the Secured Property as a single lien.

1.02H. Permitted Contests. Notwithstanding anything herein to the contrary, if,
and for so long as, Mortgagor is not in default pursuant to any of the Loan
Instruments, Mortgagor shall have the right to contest the amount or the
validity, in whole or in part, of any Imposition, by appropriate proceedings
diligently conducted in good faith and without cost or expense to Mortgagee.
Subject to the provisions of Section 1.02I and provided Mortgagor is in
compliance with the provisions of the next sentence, Mortgagor may postpone or
defer payment of such Imposition if Mortgagor, on or before the due date
thereof, shall do one of the following: (1) deposit or cause to be deposited
with Mortgagee a surety bond issued by a surety company of recognized
responsibility acceptable to Mortgagee, guaranteeing and securing the payment in
full of such Imposition, pending the determination of such contest, (2) deposit
or cause to be deposited with Mortgagee an amount equal to one hundred percent
(100%) of such Imposition or any balance thereof remaining unpaid, and from time
to time, but not more frequently than quarterly, deposit amounts in order to
keep on deposit at all such times an amount equal to one

 

13



--------------------------------------------------------------------------------

hundred percent (100%) of the Imposition remaining unpaid, or (3) furnish or
cause to be furnished to Mortgagee other security reasonably satisfactory to
Mortgagee. If such deposit is made or such security furnished and Mortgagor
continues in good faith to contest the validity of such Imposition by
appropriate legal proceedings which shall operate to prevent the collection of
such Imposition so contested, the imposition of interest, fines or other
penalties with respect to such Imposition and the sale of the Secured Property
or any part thereof to satisfy such Imposition, Mortgagor shall have no
obligation to pay such Imposition until such time as it has been finally
determined to be a valid, due and payable Imposition. Upon termination of any
such proceeding, or at any earlier time that Mortgagor shall have been
adjudicated liable for the payment of such Imposition, Mortgagor shall pay in
full the amount of such Imposition or part thereof as shall have been finally
determined in such proceeding, together with all liabilities in connection
therewith. If Mortgagor shall fail to pay in full the amount that has been
finally determined, Mortgagee shall have the full power and authority to apply
or require the application of any amounts that may have been deposited pursuant
to this Section 1.02H to payment of any unpaid Imposition. However, Mortgagee
shall not have any liability for application of, or failure to apply, any amount
so deposited, except for Mortgagee’s intentional and willful failure to apply a
deposited amount after Mortgagor shall have notified Mortgagee of such final
decision and Mortgagor or the Person making such deposit shall have requested in
writing the application of such amount to the payment of the particular
Imposition with respect to which it was deposited. Mortgagee shall repay to
Mortgagor, or as directed by Mortgagor, the remainder of any such deposit after
payment in full of the related Imposition, unless Mortgagor shall be in default
pursuant to any of the Loan Instruments. If a default then exists, Mortgagee
may, in its discretion, apply all or any part of such remainder to the curing of
such default. After the curing of all such defaults (and the payment in full of
all then due and payable Impositions), Mortgagee shall pay the remainder of such
surplus, if any, to Mortgagor. Mortgagor may contest matters under the Tax
Exemption Documents by appropriate proceedings diligently conducted in good
faith and without cost or expense to Mortgagee, provided that if such matter
involves any disputed payment obligation of Mortgagor under the Tax Exemption
Documents, Mortgagor shall deposit the disputed amount with Mortgagee in
accordance with the provisions of this Section 1.02H.

1.02I. No Lease Default. Notwithstanding anything to the contrary contained
herein, if contesting the validity or amount of any Imposition shall cause a
breach of any of the terms, conditions or covenants required to be performed by
Mortgagor as lessor under any Lease, Mortgagor shall not have the right to
contest the same as provided in Section 1.02H, and Mortgagor shall pay such
Imposition pursuant to Section 1.02A.

1.03 Insurance.

1.03A. All Risk Coverage. Mortgagor, at its sole cost and expense, shall keep
the Improvements and the Personal Property insured against loss or damage by
fire and against loss or damage by other risks now covered by “All Risk”
insurance, in form and substance satisfactory to Mortgagee, and in an amount
equal to at least one hundred percent (100%) of the full replacement cost of the
Improvements and the Personal Property, including improvement work performed for
tenants, without deduction for depreciation and with such other deductibles, if
any, as are satisfactory to Mortgagee, in its discretion. Such insurance shall
include an endorsement for demolition and increased cost of construction and an
agreed amount

 

14



--------------------------------------------------------------------------------

endorsement for the estimated replacement cost. Mortgagor’s “All Risk” insurance
policy shall not exclude from coverage any loss arising from the perils of
terrorist acts or, in the alternative, Mortgagor shall maintain a separate
insurance policy covering terrorist acts and, in either case, the coverage for
damage caused by terrorist acts shall be on a 100% replacement cost basis with a
deductible acceptable to Mortgagee (such insurance coverage shall be referred to
herein as “Terrorism Insurance”). Mortgagor’s Terrorism Insurance coverage may
be part of a blanket insurance policy provided that the blanket coverage (i) is
acceptable to Mortgagee, in its discretion, (ii) contains an endorsement to the
policy showing Mortgagee as a certificate holder and additional insured and
(iii) contains a specific allocation of value and deductible related to the
coverage on the property to be encumbered by the Mortgage and provides that such
value and deductible may not be affected by any claims or other matters related
to the other properties covered by the blanket policy.

1.03B. Additional Coverage. Mortgagor, at its sole cost and expense, shall at
all times also maintain:

(1) Commercial general liability insurance against claims for bodily injury,
personal injury or property damage, occurring in, on, under or about the Secured
Property or in, on, under or about the adjoining streets, sidewalks and
passageways; such insurance to be in amounts and in form and substance
satisfactory to Mortgagee;

(2) Rent and/or business income insurance in an amount not less than one year’s
aggregate rentals, including minimum rentals, escalation charges, percentage
rents (based on sales projections acceptable to Mortgagee) and other additional
rentals, and any other amounts payable by tenants and other occupants at the
Secured Property pursuant to Leases or otherwise, which amount shall be
increased from time to time upon the leasing of space at the Secured Property or
upon each increase in such aggregate rentals;

(3) If the Improvements are located in a flood hazard area, flood insurance on
the Improvements in an amount equal to the lesser of full replacement cost
thereof or the maximum amount of insurance obtainable;

(4) Insurance, in such amounts as Mortgagee shall from time to time require,
against loss or damage from leakage or explosion of steam boilers, air
conditioning equipment, pressure vessels or similar apparatus, now or hereafter
installed in or on the Secured Property; and

(5) Such other insurance and any replacements, substitutions or additions
thereto as shall at any time be required by Mortgagee against other insurable
hazards, including earthquake, war risk, terrorism, nuclear reaction or
radioactive contamination, each in such amount as Mortgagee shall determine.

1.03C. Separate Insurance. Mortgagor shall not carry separate insurance,
concurrent in kind or form and contributing in the event of loss with any
insurance required hereunder. Mortgagor may, however, effect for its own account
any insurance not required pursuant to the provisions of this Mortgage, but any
such insurance effected by Mortgagor on the Secured Property, whether or not
required pursuant to this Section 1.03, shall be for the mutual benefit of
Mortgagor and Mortgagee, as their respective interests may appear, and shall be
subject to all other provisions of this Section 1.03.

 

15



--------------------------------------------------------------------------------

1.03D. Insurers; Policies. All insurance provided for in this Section 1.03 shall
be effected under valid and enforceable policies issued by financially
responsible insurers, rated by A.M. Best as “A” or better and as having a class
size of at least “X(10)” and authorized to do business in the State, with
deductibles acceptable to Mortgagee and otherwise in form and substance
acceptable to Mortgagee. An original (or certified) copy of all such policies
shall be deposited with and held by Mortgagee and shall contain the standard
non-contributory mortgagee clause in favor of Mortgagee and a waiver of
subrogation endorsement, all in form and content satisfactory to Mortgagee. All
such policies shall contain a provision that such policies will not be cancelled
or materially amended (including any reduction in the scope or limits of
coverage), without at least thirty (30) days’ prior written notice to Mortgagee.
Not less than thirty (30) days prior to the expiration dates of the expiring
policies theretofore furnished pursuant to this Section 1.03, (so long as
Mortgagor has been invoiced for such insurance premiums, but in any case to
avoid lapse of such policies, originals (or certified copies)) of the policies
bearing notations evidencing the full payment of the annual premium or
accompanied by other evidence satisfactory to Mortgagee of such payment shall be
delivered by Mortgagor to Mortgagee.

1.03E. Mortgagee’s Right to Secure Coverage. If Mortgagor fails to furnish to
Mortgagee and keep in force the original policies of insurance required by this
Section 1.03, Mortgagee, at its option, may procure such insurance, which
procurement, at Mortgagee’s further option, may be by the purchase of insurance
policies or by the addition of the Secured Property to Mortgagee’s blanket
policy. In the event that Mortgagee has exercised either of such options,
promptly upon demand by Mortgagee, Mortgagor (i) will reimburse Mortgagee for
all premiums on the policies purchased by Mortgagee or (ii) in the event
Mortgagee has added the Secured Property to its blanket policy, will pay to
Mortgagee an amount equal to the estimated cost of the insurance coverage which
Mortgagee has added to its blanket policy had such coverage been obtained under
a separate policy and not under a blanket policy, in either case, with interest
thereon at the Increased Rate from the date Mortgagee pays such premiums to the
date Mortgagor repays such premiums to Mortgagee in full. Until they are so
repaid, this Mortgage shall secure the amount of such premiums and interest.

1.03F. Damage or Destruction. Upon the occurrence of any damage or casualty to
the Secured Property or any part thereof, the following shall apply:

(1) Mortgagor shall give Mortgagee written notice of such damage or casualty as
soon as possible, but not later than ten (10) days after the date such damage or
casualty occurs.

(2) All proceeds of insurance (“Proceeds”) paid or to be paid pursuant to any of
the policies maintained pursuant to this Mortgage shall be payable to Mortgagee.
Mortgagor hereby authorizes and directs any affected insurer to make payment of
the Proceeds directly to Mortgagee. Mortgagee may commingle, with other monies
in Mortgagee’s possession, all Proceeds received by Mortgagee. All such Proceeds
shall constitute additional security for the Obligations and Mortgagor shall not
be entitled to the payment of interest thereon. So long as no Event of Default
then exists, Mortgagor may settle, adjust or compromise all claims for loss,
damage or destruction pursuant to any policy or policies of insurance provided
that such claim does not exceed $1,000,000.00.

 

16



--------------------------------------------------------------------------------

(3) Mortgagee shall have the option, in its discretion, and without regard to
the adequacy of its security hereunder, of applying all or part of the Proceeds
to (a) the Obligations, whether or not then due, in such order as Mortgagee
shall determine in accordance with applicable law, (b) the repair or restoration
of the Secured Property, (c) reimburse Mortgagee for its actual costs and
expenses in connection with the recovery of the Proceeds, if any, or (d) any
combination of the foregoing.

(4) Nothing herein contained shall be deemed to excuse Mortgagor from repairing
or maintaining the Secured Property as provided in Section 1.05 or restoring all
damage or destruction to the Secured Property, regardless of whether there are
Proceeds available or whether the Proceeds are sufficient in amount, and the
application or release by Mortgagee of any Proceeds shall not cure or waive any
Event of Default or notice of default pursuant to this Mortgage or invalidate
any act done pursuant to such notice.

1.03G. Transfer of Interest in Policies. In the event of the foreclosure of this
Mortgage or other transfer of title or assignment of the Secured Property in
payment and performance, in whole or in part, of the Obligations, all right,
title and interest of Mortgagor in and to all policies of insurance required by
this Section 1.03 shall inure to the benefit of, and pass to the purchaser or
grantee of the Secured Property. If, prior to Mortgagee’s receipt of the
Proceeds, the Secured Property shall have been sold through the foreclosure of
this Mortgage or other similar proceeding, Mortgagee shall have the right to
receive the Proceeds to the extent that any portion of the Obligations are still
unpaid after application of the proceeds of the foreclosure sale or similar
proceeding, together with interest thereon at the Increased Rate, plus
attorney’s fees and other costs and disbursements incurred by Mortgagee in
connection with the collection of the Proceeds and in establishing the amount of
and collecting the deficiency. Mortgagor hereby assigns, transfers and sets over
to Mortgagee all of the Mortgagor’s right, title and interest in and to said
sum. The balance, if any, shall be paid to Mortgagor, or as otherwise required
by law.

1.03H. Mortgagor’s Use of Proceeds.

(1) Notwithstanding any provision herein to the contrary, but subject to the
provisions of Section 1.03H(4), in the event of any destruction to the Secured
Property by fire or other casualty as to which the estimated cost of repair or
restoration exceeds $1,000,000, the Proceeds shall be made available to
Mortgagor for repair and restoration, after deducting therefrom and payment to
Mortgagee of an amount equal to Mortgagee’s costs in connection with collection,
review and disbursement of the Proceeds of such damage or casualty, provided
that:

(a) The Proceeds are deposited with Mortgagee;

(b) No Event of Default shall have occurred and be continuing under the terms of
any of the Loan Instruments;

(c) The insurer does not deny liability to any named insured;

 

17



--------------------------------------------------------------------------------

(d) Mortgagee is furnished with, and has approved (i) a complete, final set of
plans and specifications for the work to be performed in connection with the
repair or restoration, (ii) an estimate of the cost of repair and restoration,
and (iii) a certificate of Mortgagee’s Architect as to such costs;

(e) The value, quality and condition of the Secured Property so repaired or
restored shall be at least equal to that of the Secured Property prior to such
damage or casualty;

(f) Mortgagor furnishes Mortgagee with evidence reasonably satisfactory to
Mortgagee that all Improvements so repaired or restored and their use shall
fully comply with all applicable (i) easements, covenants, conditions,
restrictions or other private agreements or instruments of record affecting the
Secured Property and (ii) Legal Requirements;

(g) If the estimated cost of such repair or restoration exceeds the Proceeds
available, Mortgagor shall (i) furnish a bond of completion or provide other
evidence satisfactory to Mortgagee of Mortgagor’s ability to pay such excess
costs, or (ii) deposit with Mortgagee additional funds equal to such excess;

(h) Mortgagee shall have received written notice of damage or casualty from
Mortgagor within ten (10) days after the date of such damage or casualty, which
notice shall state the date of such damage or casualty, and shall contain a
request to Mortgagee to make the Proceeds available to Mortgagor;

(i) Mortgagee shall have received a report or proof of claim from the insurer
describing the damage or casualty and the insurer’s payment therefor;

(j) During and after the repair and restoration period, the aggregate monthly
net income pursuant to rent or business income insurance and/or pursuant to all
Leases remaining in full force and effect shall be in an amount sufficient to
pay the monthly installments of principal and interest required to be paid on
the Obligations, as well as all payments for taxes and insurance required
pursuant to Section 1.04, as estimated by Mortgagee; and

(k) the Debt Coverage Ratio is not less than 1.50.

(2) Mortgagee shall disburse the Proceeds during the course of repair or
restoration upon (a) the certification of Mortgagee’s Architect as to the cost
of the work done, (b) the conformity, as determined by Mortgagee, of the work to
plans and specifications approved by Mortgagee, and (c) receipt of evidence of a
title insurance company acceptable to Mortgagee that there are no liens arising
out of the repair or restoration or otherwise. Notwithstanding the above, a
portion of the Proceeds may be released prior to the commencement of repair or
restoration to pay for items approved by Mortgagee in its discretion. Subject to
satisfaction of the foregoing conditions, Mortgagee shall make such
disbursements within ten (10) business days after a written request by
Mortgagor. No payment made prior to the final completion of work shall exceed
ninety percent (90%) of the value of the work performed from time to time, and
at all times the undisbursed balance of the Proceeds remaining with Mortgagee
must be at least sufficient to pay for the cost of completion of the work (as

 

18



--------------------------------------------------------------------------------

estimated by Mortgagee in its discretion), free and clear of liens. Mortgagee
shall make final payment after receipt of a certification of Mortgagee’s
Architect confirming the completion of the work in accordance with plans and
specifications approved by Mortgagee.

(3) At its option, Mortgagee shall (a) return to Mortgagor the balance of the
Proceeds after full disbursement in accordance with Sections 1.03H(1) and (2),
or (b) apply such balance to the Obligations, whether or not then due, in such
order as Mortgagee shall determine.

(4) In all cases in which any destruction of the Secured Property by fire or
other casualty occurs during the last twelve (12) months prior to the Maturity
Date, or in Mortgagee’s judgment, Mortgagor is not proceeding with the repair or
restoration in a manner that would entitle Mortgagor to have the Proceeds
disbursed to it, or for any other reason Mortgagee determines in its judgment
that Mortgagor shall not be entitled to the Proceeds pursuant to the terms of
this Mortgage, Mortgagee shall have the options set forth in Section 1.03F(3).

1.04 Escrow Payments. To further secure the Obligations as to payment of the
Impositions (as set forth in Section 1.02) and premiums for insurance (as set
forth in Section 1.03), Mortgagor will pay to Mortgagee, or its designee, on the
due date of each monthly installment of principal and/or interest pursuant to
the Note, a sum equal to the Impositions and insurance premiums next due on the
Secured Property, all as estimated by Mortgagee, less all sums already paid with
respect to the Impositions and insurance premiums for such period, divided by
the number of months to elapse before one month prior to the date when such
Impositions and insurance premiums shall become due and payable. Mortgagee or
its designee shall hold all payments without any obligation for the payment of
interest thereon to Mortgagor and free of all liens or claims on the part of
creditors of Mortgagor and as a part of the Secured Property. Mortgagee or its
designee shall use such payments to pay current Impositions and insurance
premiums, as the same accrue and are payable. Such payments shall not be, nor be
deemed to be, trust funds, but may be commingled with the general funds of
Mortgagee, or its designee. If at any time and for any reason Mortgagee
determines that such payments are insufficient to pay the Impositions and
insurance premiums in full as they become payable, Mortgagor will pay to
Mortgagee or its designee, within ten (10) days after demand therefor, such
additional sum or sums as may be required in order for Mortgagee or its designee
to so pay such Impositions and insurance premiums in full. Mortgagor shall
furnish Mortgagee with the bills therefor within sufficient time to enable
Mortgagee or its designee to pay the Impositions and insurance premiums before
any penalty attaches and before any policy lapses. Upon any Event of Default in
the provisions of any Loan Instrument, Mortgagee may, at its discretion and
without regard to the adequacy of its security hereunder, apply any unused
portion of such payments to the payment of the Obligations in such manner as it
may elect. Transfer of legal title to the Secured Property shall automatically
transfer to the new owner any then remaining rights of Mortgagor in all sums
held by Mortgagee pursuant to this Section 1.04.

1.05 Care and Use of the Premises.

1.05A. Maintenance and Repairs. Mortgagor, at its sole cost and expense, shall
(1) take good care of the Secured Property and the sidewalks adjoining the
Secured Property and

 

19



--------------------------------------------------------------------------------

keep the same in good order and condition, (2) make all necessary repairs
thereto, interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen, (3) not commit or suffer to be committed
any waste of the Secured Property, and (4) not do or suffer to be done anything
which will increase the risk of fire or other hazard to the Secured Property or
any part thereof.

1.05B. Standard of Repairs. The necessity for and adequacy of repairs to the
Secured Property pursuant to Section 1.05A shall be measured by the standard
which is appropriate for a first class office building and related facilities of
similar construction and type located in the Hudson County, New Jersey area.
Further, Mortgagor shall make all repairs necessary to avoid any structural
damage to the Improvements and to keep the Secured Property in a proper
condition for its intended use. When used in this Section 1.05, the terms
“repair” and “repairs” shall include all necessary renewals and replacements.
Mortgagor shall make all repairs with new, first-class materials and in a good,
substantial and workerlike manner which shall be equal or better in quality and
class to the original work.

1.05C. Removal of Equipment. Mortgagor shall have the right, at any time and
from time to time, to remove and dispose of equipment which may have become
obsolete or unfit for use or which is no longer useful in the operation of the
Secured Property. Mortgagor will promptly replace all equipment so disposed of
or removed with other equipment of a value and serviceability equal to or
greater than the original value and serviceability of the equipment so removed
or disposed of, free of all liens, claims or other encumbrances. If by reason of
technological or other developments in the operation and maintenance of
buildings of the general character of the Improvements, no replacement of the
building equipment so removed or disposed of is necessary or desirable in the
proper operation or maintenance of the Improvements, Mortgagor shall not be
required to replace same. The security interest of this Mortgage shall cover all
such replacement equipment.

1.05D. Compliance With Laws and Insurance. Mortgagor shall promptly comply with
any and all applicable Legal Requirements including maintaining the Secured
Property in compliance with all Legal Requirements. Mortgagor shall not bring or
keep any article upon the Secured Property or cause or permit any condition to
exist thereon which would be prohibited by or could invalidate any insurance
coverage maintained, or required hereunder to be maintained, by Mortgagor on or
with respect to any part of the Secured Property. Mortgagor shall do all other
acts, which from the character or use of the Secured Property may be necessary
to protect the Secured Property. Upon request of Mortgagee, Mortgagor shall
furnish to Mortgagee a copy of any license, permit or approval required by any
Governmental Agency with respect to the Secured Property and/or the operations
conducted thereon.

1.05E. Hazardous Materials.

(1) Mortgagor hereby unconditionally and irrevocably agrees to indemnify,
reimburse, defend, exonerate, pay and hold harmless Mortgagee, and its
directors, officers, policyholders, shareholders, employees, successors
(including any successor to Mortgagee’s interest in the chain of title),
assigns, agents, attorneys, contractors, subcontractors, experts, licensees,
affiliates, lessees, mortgagees, trustees and invitees, from and against any and
all of the following (referred to collectively as the “Indemnified Claims”): all
Environmental

 

20



--------------------------------------------------------------------------------

Damages and Environmental Claims that may be actually incurred by, imposed upon,
or asserted against, any Person indemnified hereunder, arising out of, related
to, or in connection with:

(a) the presence of Hazardous Materials in, on, under or about or the Release or
threatened Release of any Hazardous Materials to or from (i) the Secured
Property or (ii) any other property legally or beneficially owned (or any
interest or estate which is owned) by Mortgagor, regardless of whether or not
the presence of such Hazardous Materials arose prior to the present ownership or
operation of the property in question or as a result of the acts or omissions of
Mortgagor or any other Person,

(b) the violation or alleged violation of any Environmental Requirement
affecting or applicable to the Secured Property or any activities thereon,
regardless of whether or not the violation of such Environmental Requirement
arose prior to the present ownership or operation of the property in question or
as a result of the acts or omissions of Mortgagor or any other Person,

(c) the breach of any warranty or covenant or the inaccuracy of any
representation contained in the Loan Instruments pertaining to Hazardous
Materials or other environmental matters, including the covenants contained in
Sections 1.05E(2), (3), (4) and (5) and the representations and warranties
contained in Sections 1.05E(4) and 2.03C and D,

(d) the transport, treatment, recycling, storage or disposal or arrangement
therefor, of any Hazardous Material to, at or from the Secured Property, or

(e) the enforcement or attempted enforcement of this indemnity.

Mortgagor’s obligations pursuant to the foregoing indemnity shall include the
burden and expense of (x) defending against all Indemnified Claims, even if such
Indemnified Claims are groundless, false or fraudulent, (y) conducting all
negotiations of any description with respect to the Indemnified Claims, and
(z) paying and discharging any and all Indemnified Claims, when and as the same
become due, against or from Mortgagee or any other Person indemnified pursuant
to this Section 1.05E(1). Mortgagor’s obligations under this Section 1.05E(1)
shall survive (i) the repayment of all sums due under the Note; (ii) the release
of the Secured Property or any portion thereof from the lien of this Mortgage;
(iii) the reconveyance of or foreclosure under this Mortgage (notwithstanding
that all or a portion of the obligations secured by this Mortgage shall have
been discharged thereby); (iv) the acquisition of the Secured Property by
Mortgagee; and/or (v) the transfer of all of Mortgagee’s rights in and to the
Note and/or the Secured Property.

(2) Mortgagor shall maintain the Secured Property in compliance with, and shall
not cause or permit the Secured Property to be in violation of, any applicable
Environmental Requirements. Mortgagor shall not, and shall not permit any lessee
or occupant of the Secured Property to, use, generate, manufacture, store,
maintain, dispose of or permit to exist in, on, under or about the Secured
Property any Hazardous Materials, except for the use, storage and disposal (such
use, storage and disposal to be in all cases in accordance with all applicable
Legal Requirements) of de minimis amounts of janitorial and cleaning supplies
and

 

21



--------------------------------------------------------------------------------

other Hazardous Materials typically used in (A) the ordinary course of operating
and maintaining a first class office building and/or (B) the ordinary course of
operations of tenants’ business operations at the Secured Property. Mortgagor
shall, at all times, comply fully and in a timely manner, and use its reasonable
business efforts to cause all of its employees, agents, contractors and
subcontractors and any other Persons occupying or present on the Secured
Property to so comply, with all applicable Environmental Requirements.

(3) Promptly, upon the written request of Mortgagee, but not more frequently
than once per year, Mortgagor shall provide Mortgagee, at Mortgagor’s expense,
with an environmental site assessment or environmental audit report prepared by
an environmental engineering firm acceptable to Mortgagee and in a form
acceptable to Mortgagee, assessing the presence or absence of any Hazardous
Materials and the potential costs in connection with the abatement, cleanup or
removal of any Hazardous Materials found in, on, under or about the Secured
Property. Mortgagor shall cooperate in the conduct of such site assessment or
environmental audit.

(4) Mortgagor represents and warrants that, to its best knowledge, and except as
set forth in the Phase I (a) no enforcement, cleanup, removal or other
governmental or regulatory action has, at any time, been instituted,
contemplated or threatened against Mortgagor, or to its knowledge, the Secured
Property, pursuant to any Environmental Requirements; (b) to its knowledge, no
violation or noncompliance with any Environmental Requirements has occurred with
respect to the Secured Property at any time; (c) no claims have, at any time,
been made or threatened by any third party against the Secured Property or
against Mortgagor with respect to the Secured Property, relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials (the matters set forth in this Section 1.05E(4)(a), (b) and
(c) are herein referred to as “Hazardous Materials Claims”). Mortgagor shall
promptly advise Mortgagee, in writing, if any Hazardous Materials Claims are
hereafter asserted, or if Mortgagor obtains knowledge of any Release of any
Hazardous Materials in, on, under or about the Secured Property.

(5) Without Mortgagee’s prior written consent, Mortgagor shall not (a) take any
remedial action in response to the presence of any Hazardous Materials in, on,
under or about the Secured Property, or (b) enter into any settlement agreement,
consent decree or other compromise in respect of any such Hazardous Materials or
any Hazardous Material Claims. However, Mortgagee’s prior consent shall not be
necessary in the event that the presence of any Hazardous Materials in, on,
under or about the Secured Property either poses an immediate threat to the
health, safety or welfare of any individual or is of such a nature that an
immediate remedial response is necessary and it is not possible to obtain
Mortgagee’s consent before taking such action. In such event, Mortgagor shall
notify Mortgagee as soon as practical of any action so taken. Mortgagee shall
not withhold its consent, where such consent is required hereunder, if either
(a) a particular remedial action is ordered by a court of competent
jurisdiction, or (b) Mortgagor establishes to the satisfaction of Mortgagee that
there is no reasonable alternative to such remedial action which would result in
less impairment to the Secured Property.

(6) Mortgagee, if it so elects, shall have the right to join and participate as
a party in any legal proceedings or actions initiated by any Person in
connection with any Hazardous Materials Claim and, in such case, Mortgagor shall
pay all of Mortgagee’s out-of-pocket attorneys’ fees and expenses actually
incurred in connection therewith.

 

22



--------------------------------------------------------------------------------

1.05F. Compliance With Instruments of Record. Mortgagor shall promptly perform
and observe, or cause to be performed and observed, all terms, covenants and
conditions of all instruments of record affecting the Secured Property,
non-compliance with which may affect the priority of the lien of this Mortgage,
or which may impose any duty or obligation upon Mortgagor or any lessee or other
occupant of the Secured Property or any part thereof. Mortgagor shall do or
cause to be done all things necessary to preserve intact and unimpaired all
easements, appurtenances and other interests and rights in favor, or
constituting any part, of the Secured Property.

1.05G. Alteration of Secured Property. Mortgagor shall not demolish, remove,
construct, restore, add to or alter any portion of the Secured Property or any
extension thereof, or consent to or permit any such demolition, removal,
construction, restoration, addition or alteration without Mortgagee’s prior
written consent, which shall not be unreasonably withheld, except for
(1) initial tenant improvement work provided for in any Lease in effect on the
date hereof and in any other Lease approved by Mortgagee in writing (to the
extent that such approval is required under the terms of the Loan Instruments),
(2) ordinary, non-structural maintenance work, and (3) construction, additions
or alterations costing less than $500,000.

1.05H. Parking. Mortgagor shall comply with all Legal Requirements for parking
and shall grant no parking rights in the Secured Property other than to Lessees
under Leases, except with Mortgagee’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. Parking shall be
available, pursuant to the Easement Agreement, for tenants from an adjacent
parking lot to the west of the Secured Property, providing approximately 468
parking spaces (0.79 parking spaces per 1,000 square feet of rentable area in
the Improvements). If any part of the automobile parking areas included within
the Secured Property is taken by condemnation or such areas are otherwise
reduced, Mortgagor shall provide parking facilities in kind, size and location
as required to comply with all Leases and with the parking requirements set
forth herein. Any lease or other contract for such facilities must be assignable
and must be otherwise in form and substance satisfactory to Mortgagee. Before
entering into any such lease or other contract, Mortgagor will furnish to
Mortgagee satisfactory assurance of the completion of such facilities free of
all liens and in conformity with all Legal Requirements.

1.05I. Entry on Secured Property. Mortgagee or its representatives may enter
upon and inspect the Secured Property at all reasonable times, subject to rights
of tenants.

1.05J. No Consent to Alterations or Repairs. Nothing contained in this Mortgage
shall in any way constitute the consent or request of Mortgagee, expressed or
implied, by inference or otherwise, to any contractor, subcontractor, laborer or
materialman for the performance of any labor or the furnishing of any materials
for any specific improvement, alteration or repair of the Secured Property or
any part thereof.

1.05K. Preservation of Lien; Mechanic’s Liens. Mortgagor shall do or cause to be
done everything necessary so that the lien of this Mortgage shall be fully
preserved, at the sole

 

23



--------------------------------------------------------------------------------

cost of Mortgagor. Mortgagor shall discharge, pay or bond, or cause to be
discharged, paid or bonded, from time to time when the same shall become due,
all lawful claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in, or permit the creation of, a lien on the
Secured Property or any part thereof, or on the revenues, Rents, issues, income
or profits arising therefrom.

1.05L. Use of Secured Property by Mortgagor. Mortgagor shall use, or cause to be
used, the Secured Property principally and continuously as and for a first-class
office building. Mortgagor shall not use, or permit the use of, the Secured
Property or any part thereof, for any other principal use without the prior
written consent of Mortgagee. Mortgagor shall not initiate or acquiesce to any
change in any zoning or other land use classification now or hereafter in effect
and affecting the Secured Property or any part thereof without in each case
obtaining Mortgagee’s prior written consent thereto.

1.05M. Use of Secured Property by Public. Mortgagor shall not suffer or permit
the Secured Property, or any part thereof, to be used by the public as such,
without restriction or in such manner as might impair Mortgagor’s title to the
Secured Property or any part thereof, or in such manner as might make possible a
claim or claims of adverse usage or adverse possession, or of any implied
dedication to the public of the Secured Property or any part thereof.

1.05N. Management. Management of the Premises shall be reasonably satisfactory
to Mortgagee and shall be performed by Mortgagor, Mack-Cali Realty, L.P., or by
a management company approved in writing by Mortgagee and under a management
contract satisfactory to Mortgagee, which management contract shall be subject
and subordinate to the rights and title of Mortgagee under this instrument.

1.05O. Permitted Contests. If, and for so long as, Mortgagor is not in default
pursuant to any of the Loan Instruments, Mortgagor shall have the right, after
prior notice to Mortgagee, to contest, by appropriate legal proceedings,
diligently conducted in good faith and without cost or expense to Mortgagee, the
validity or application of any Legal Requirement, subject to the following:

(1) Such contest shall not subject Mortgagee or Mortgagor to any civil or
criminal liability;

(2) By the terms of any such Legal Requirement, compliance therewith pending the
prosecution of any such legal proceedings may legally be delayed without
incurring (or increasing the risk of incurring) any damage or injury of any kind
to the Secured Property or any Person or property and without incurring any lien
or charge of any kind against the Secured Property or any fine or penalty
against Mortgagor, Mortgagor may delay compliance therewith until the final
determination of such legal proceedings; and

(3) Such contest shall not cause a breach of any of the terms, conditions or
covenants of any Lease or other agreement on Mortgagor’s part to be performed.

 

24



--------------------------------------------------------------------------------

1.06 Financial Information.

1.06A. Financial Statements. Mortgagor shall keep and maintain complete and
accurate books and records of the earnings and expenses of the Secured Property
and, without expense to Mortgagee, furnish to Mortgagee, within one hundred
twenty (120) days after the end of each fiscal year of Mortgagor, including the
fiscal year during which the Loan is closed, an annual financial statement
certified by an independent certified public accountant which is a “Big 4”
accounting firm or is reasonably satisfactory to Mortgagee and prepared in
accordance with generally accepted accounting principles relating to real estate
consistently applied, which shall include with respect to the Secured Property:
(1) a balance sheet, (2) a statement of cash flows and (3) a detailed summary of
operations, including, all Rents and other income derived from and all operating
and capital expenses paid or incurred in connection with the Secured Property.
Mortgagor shall also provide to Mortgagee company-prepared financial statements
containing (i) a detailed line item breakdown of all capital expenses broken
down into leasing commissions, tenant improvements, capital maintenance, common
areas renovation and expansion, (ii) a certified rent roll and other pertinent
information regarding the leasing as may be reasonably required by Mortgagee and
(iii) annual sales figures for all tenants who are required to provide such
information to Mortgagor. In addition to such annual financial statements,
Mortgagor shall furnish to Mortgagee such interim statements of financial
position and cash flows and such interim summaries of operations and interim
rent rolls, including any of the information described in the foregoing
provisions of this Section 1.06A, as Mortgagee shall reasonably require;
provided, however, that Mortgagee shall not require Mortgagor to furnish such
interim statements more than twice annually, so long as no Event of Default has
occurred and is continuing under any of the Loan Instruments and no event, which
with the giving of notice or lapse of time, or both, would constitute an Event
of Default. As to any Guarantor, Mortgagor shall also furnish, or cause to be
furnished, to Mortgagee, within one hundred twenty (120) days after the end of
each fiscal year of each Guarantor, if any, including the fiscal year during
which the Loan is closed: (1) a balance sheet, (2) a statement of cash flows and
(3) a profit and loss statement for each Guarantor, all certified by an
independent, certified public accountant which is a “Big 4” accounting firm or
is reasonably satisfactory to Mortgagee and prepared in accordance with
generally accepted accounting principles, consistently applied, which shall
include a balance sheet, a statement of cash flows and statement of profit and
loss.

1.06B. Right to Inspect Books and Records. Mortgagee or its representatives
shall have the right to examine and make copies of all books and records and all
supporting vouchers and data related to the Secured Property. Such examination
may occur at the Secured Property or at Mortgagor’s principal place of business
and shall be at Mortgagor’s sole cost and expense.

1.07 Condemnation.

1.07A. Mortgagee’s Right to Participate in Proceedings. If the Secured Property,
or any part thereof, shall be taken in condemnation proceedings or by exercise
of any right of eminent domain (collectively, “Condemnation Proceedings”),
Mortgagee shall have the right to participate in any such Condemnation
Proceedings and all awards or payments (collectively, “Award”) that may be made
in any such Condemnation Proceedings are hereby assigned to Mortgagee, and shall
be deposited with Mortgagee and applied in the manner set

 

25



--------------------------------------------------------------------------------

forth in this Section 1.07. Mortgagor shall give Mortgagee immediate notice of
the actual or threatened commencement of any Condemnation Proceedings affecting
all or any part of the Secured Property, including all such Condemnation
Proceedings as to severance and consequential damage and change in grade in
streets, and will deliver to Mortgagee copies of any and all papers served or
received in connection with any Condemnation Proceedings. Notwithstanding the
foregoing, Mortgagee is hereby authorized, at its option, to commence, appear in
and prosecute in its own or Mortgagor’s name any action or proceeding relating
to any Condemnation Proceedings and to settle or compromise any claim in
connection therewith. Mortgagor and Mortgagee shall cooperate with each other in
connection with any such Condemnation Proceedings, including negotiation for a
possible settlement. No settlement for the damages sustained in connection with
any Condemnation Proceedings shall be made by Mortgagor without Mortgagee’s
prior written approval, provided, however, that so long as no Event of Default
then exists, Mortgagor may settle or compromise any claim that does not exceed
$1,000,000.00. Mortgagor shall execute any and all further documents that may be
required in order to facilitate the collection of each Award.

1.07B. Application of Condemnation Award.

(1) If at any time title or temporary possession of the whole or any part of the
Secured Property shall be taken in any Condemnation Proceeding or pursuant to
any agreement among Mortgagor, Mortgagee and/or those authorized to exercise the
right of condemnation, Mortgagee, in its discretion and without regard to the
adequacy of its security hereunder, shall have the right to apply any Award
received to payment of the Obligations whether or not due, in such order as
Mortgagee shall determine. If all or substantially all of the Secured Property
is taken and the amount of the Award received by Mortgagee is not sufficient to
pay the then unpaid balance of the Obligations, the balance of the Obligations
shall, at the option of Mortgagee, become immediately due and payable and
Mortgagor shall, within ten (10) days after notice to Mortgagor that Mortgagee
has so applied the Award, pay the difference between such balance and the amount
of the Award. “Substantially all of the Secured Property” shall be deemed to
have been taken if the balance of the Secured Property, in the opinion of
Mortgagee, (a) cannot be restored to a self-contained and architecturally
complete unit or units or (b) the balance of the Secured Property as restored
will not be economically viable and capable of supporting all carrying charges
and operating and maintenance expenses.

(2) Notwithstanding any provision contained herein to the contrary, but subject
to the provisions of Section 1.07B(3), if less than substantially all of the
Secured Property shall be taken in a Condemnation Proceeding (except for a
taking (a) of more than 10% of the leaseable area of the Improvements, (b) of
more than the amount of parking spaces required to comply with all Leases,
Material Agreements and all applicable Legal Requirements, and/or (c) that
affects access to the Premises or any part thereof from a public right of way),
Mortgagee shall, after deducting Mortgagee’s costs in connection with
collection, review and disbursement related to the Award and the Condemnation
Proceeding, apply the balance of the Award to the cost of restoring, repairing
or altering the remaining portion of the Secured Property, subject to the
provisions of Section 1.03H (which provisions shall apply in all respects except
that any reference therein to Proceeds shall be deemed to refer to the Award),
and Mortgagor will promptly restore, repair or alter the remaining Secured
Property, subject to the provisions of Section 1.03H. The provisions of this
Section 1.07B(2) shall not apply unless

 

26



--------------------------------------------------------------------------------

Mortgagor shall furnish to Mortgagee evidence satisfactory to Mortgagee that the
Secured Property, as so restored, reconstructed or altered, and its use would
fully comply with all Legal Requirements. The balance of the Award so deposited
with Mortgagee, after disbursement in accordance with this Section 1.07B(2),
shall be applied to the payment of the Obligations, whether or not due, in such
order as Mortgagee shall determine. The Award and other sums deposited with
Mortgagee, until disbursed or applied as provided in this Section 1.07B(2), may
be commingled with the general funds of Mortgagee, shall constitute additional
security for the Obligations, and shall not bear interest.

(3) In all cases in which any taking occurs during the last twelve (12) months
prior to the Maturity Date, or in Mortgagee’s judgment, Mortgagor is not
proceeding with the repair or restoration in a manner that would entitle
Mortgagor to have the Award disbursed to it, or for any other reason Mortgagee
determines, in its judgment, that Mortgagor shall not be entitled to the Award
pursuant to the terms of this Mortgage, Mortgagee, without regard to the
adequacy of its security hereunder, shall have the right to apply the Award to
payment of the Obligations, whether or not due, in such order as Mortgagee shall
determine.

1.07C. Reimbursement of Costs. In the case of any taking covered by the
provisions of this Section 1.07, Mortgagee (to the extent that Mortgagee has not
been reimbursed therefor by Mortgagor) shall be entitled, as a first priority,
to reimbursement out of any Award for all reasonable costs, fees, and expenses
actually incurred in the determination and collection of the Award.

1.07D. Existing Obligations. Notwithstanding any taking by Condemnation
Proceedings or any application of the Award to the Obligations, Mortgagor shall
continue to pay the monthly installments due pursuant to the Note, as well as
all other sums secured by this Mortgage. If prior to Mortgagee’s receipt of the
Award, the Secured Property shall have been sold through foreclosure of this
Mortgage or other similar proceeding, Mortgagee shall have the right to receive
the Award to the extent that any portion of the Obligations are still unpaid
after application of the proceeds of the foreclosure sale or similar proceeding,
with interest thereon at the Increased Rate, plus attorneys’ fees and other
costs and disbursements incurred by Mortgagee in connection with the collection
of the Award and in establishing the amount of, and collecting, any deficiency.
The application of the Award to the Obligations, whether or not then due or
payable, shall not postpone, abate or reduce any of the periodic installments of
interest or principal thereafter to become due pursuant to the Note or this
Mortgage until the Obligations are paid and performed in full.

1.08 Leases.

1.08A. Performance of Lessor’s Covenants. Mortgagor, as lessor, has entered and
will enter into leases or licenses with tenants, as lessees or licensees,
respectively, for parts or all of the Secured Property (all such leases and
licenses are hereinafter referred to individually as a “Lease” and collectively
as “Leases” and the lessees or licensees under such Leases are hereinafter
referred to individually as a “Lessee” and collectively as “Lessees”). Mortgagor
shall faithfully perform the lessor’s covenants under the Leases. Mortgagor
shall neither do, nor neglect to do, nor permit to be done (other than enforcing
the terms of such Leases and exercising the lessor’s remedies thereunder
following a default or event of default on the part of

 

27



--------------------------------------------------------------------------------

any Lessee in the performance of its obligations pursuant to the Lease),
anything which may cause the modification or termination of any of the Leases in
violation of the terms hereof, or of the obligations of any Lessee or any other
person claiming through such Lessee, or which may diminish or impair the value
of any Lease or the Rents provided for therein, or the interest of the lessor or
of Mortgagee therein or thereunder. Each Lease shall make provision for the
attornment of the Lessee thereunder to any person succeeding to the interest of
Mortgagor as the result of any judicial or nonjudicial foreclosure or transfer
in lieu of foreclosure hereunder, such provision to be in form and substance
approved by Mortgagee, provided that nothing herein shall be construed to
require Mortgagee to agree to recognize the rights of any Lessee under any Lease
following any such foreclosure or transfer in lieu thereof unless Mortgagee
shall expressly hereafter agree thereto in writing with respect to a particular
Lease.

1.08B. Notice of Default. Mortgagor shall give Mortgagee immediate notice of any
notice of a material default or of any event of default, extension, renewal,
expansion, surrender or cancellation given to or received from any Lessee or
from any other Person with respect to any Lease and shall furnish Mortgagee with
a copy of each such notice.

1.08C. Representations Regarding Leases. Mortgagor represents and warrants that
(1) all representations made by it in the Leases are true; (2) all Improvements
and the leased space demised and let pursuant to each Lease have been completed
to the satisfaction of the applicable Lessee other than for work to be performed
by the tenant thereunder; (3) each Lessee is in possession of its leased space,
has opened for business and has commenced payment of Rent under its Lease;
(4) all Rents and other charges due and payable under the Leases have been paid;
(5) no Rent has been prepaid, except as expressly provided pursuant to the
applicable Lease; (6) to Mortgagor’s best knowledge, there is no existing
default or breach of any covenant or condition on the part of any Lessee or
lessor under any Lease; (7) there are no options to purchase all or any portion
of the Secured Property contained in any Lease; (8) there are no options to
renew, cancel, extend or expand by any Lessee except as stated in the Leases;
(9) there are no amendments of or modifications to any Leases except as
disclosed in writing to Mortgagee; (10) Mortgagor is the absolute owner of each
Lease with full right and title to assign the same and the Rents thereunder to
Mortgagee; (11) each Lease is valid and in full force and effect; (12) there is
no outstanding assignment or pledge thereof or of the Rents due or to become
due; (13) to Mortgagor’s best knowledge, no Lessee has any defense, set-off or
counterclaim against Mortgagor; (14) no Rents payable pursuant to any Lease will
be anticipated, discounted, released, waived, compromised or otherwise
discharged, except as may be expressly permitted by such Lease or as may be
permitted herein; and (15) all Leases are subject and subordinate to this
Mortgage.

1.08D. Covenants Regarding Leases. Mortgagor shall not, without the prior
written consent of Mortgagee in each instance:

(1) lease to any Person, all or any part of the space in, on or over any of the
Premises;

(2) cancel, terminate or accept a surrender or suffer or permit any
cancellation, termination or surrender of the Schwab Lease or any other Lease or
any guaranty of any Lease;

 

28



--------------------------------------------------------------------------------

(3) amend or modify any Lease in any manner, except for non-material amendments
or modifications that do not adversely impact the monetary terms or economics of
such Lease;

(4) commence any summary proceeding or other action to recover possession of any
space demised pursuant to any Lease, other than a proceeding brought in good
faith by reason of a default of any Lessee;

(5) receive or collect, or permit the receipt or collection of, any Rents for
more than one month in advance of the payment due dates;

(6) take any other action with respect to any Lease which would reasonably be
expected to impair the security of Mortgagee pursuant to this Mortgage;

(7) extend the Schwab Lease or any other present Lease other than in accordance
with the terms presently expressly provided for therein;

(8) execute any agreement or instrument or create or permit a lien which may be
or become superior to any Lease;

(9) suffer or permit to occur any release of liability of any Lessee or the
accrual of any right in any Lessee to withhold payment of any Rent;

(10) sell, assign, transfer, mortgage, pledge or otherwise dispose of or
encumber, whether by merger, consolidation, operation of law or otherwise, any
Lease or any Rents;

(11) alter, modify or change the terms of any guaranty of any Lease or consent
to the release of any party thereto;

(12) request, consent, agree to, or accept, the subordination of any Lease to
any mortgage (other than this Mortgage) or other encumbrance now or hereafter
affecting the Premises; or

(13) consent to the assignment of any Lease or any subletting of the Premises
demised pursuant to any Lease (to the extent that the Lease (a) is in effect as
of the date of this Mortgage and (b) allows for Mortgagor to give or withhold
such consent in Mortgagor’s sole discretion), without Mortgagee’s prior written
consent.

1.08E. Application of Rents. Mortgagor shall use and apply all Rents from the
Secured Property first to the payment and performance of the Obligations in
accordance with the terms of the Loan Instruments, and then to the payment of
all Impositions and the costs and expenses of management, operation, repair,
maintenance, preservation, reconstruction and restoration of the Secured
Property in accordance with the requirements of this Mortgage and the
obligations of Mortgagor as the lessor under any Lease. Mortgagor shall not use
any Rents for purposes unrelated to the Secured Property unless and until all
current payments of the Obligations, Impositions and such costs and expenses
have been paid or provided for and adequate cash reserves have been set aside to
ensure the timely future payment of all such items.

 

29



--------------------------------------------------------------------------------

Any Lease Guaranty Payment or Lease Termination Fee shall be either paid
directly to Mortgagee or deposited with Mortgagee upon Mortgagor’s receipt
thereof and any such amounts may, at Mortgagee’s election, be applied to prepay
the outstanding Obligations (including any applicable Make-Whole Amount).

1.08F. Indemnity Against Unapproved Lease Modifications and Amendments. In the
event that Mortgagee or any grantee or assignee of Mortgagee takes title to, or
otherwise comes into possession of, the Secured Property and thereafter a Lessee
under a Lease attorns to Mortgagee or such other party pursuant to a
Subordination, Non-Disturbance and Attornment Agreement entered into by
Mortgagee and such Lessee, Mortgagor hereby indemnifies and holds Mortgagee
harmless from and against any and all claims, liabilities, costs and expenses of
any kind or nature against or incurred by Mortgagee arising out of the
enforcement by any Lessee against Mortgagee or any grantee or assignee of
Mortgagee, of any affirmative claim, cost or expense, or any defense, abatement
or right of set off under any modification or amendment to a Lease which is
binding upon Mortgagee and which was entered into by Mortgagor after the date of
this Mortgage in violation of the requirements of Subsection 1.08D hereof

1.09 Assignment of Leases, Rents, Income, Profits and Cash Collateral.

1.09A. Assignment; Discharge of Obligations. Mortgagor hereby unconditionally,
absolutely and presently bargains, sells, grants, assigns, releases and sets
over unto Mortgagee (1) all Leases and all other tenancies, occupancies,
subleases, franchises and concessions of the Land or Improvements or which in
any way affect the use or occupancy of all or any part of the Land or
Improvements, and any other agreements affecting the use and occupancy of all or
any part of the Land or Improvements, in each case, whether now or hereafter
existing, and all right, title and interest of Mortgagor thereunder, including
all rights to all security or other deposits, (2) all guarantees of the
Obligations of any lessee, licensee or other similar party under any of the
foregoing, whether now or hereafter existing, and (3) the Rents, regardless of
whether the Rents accrue before or after foreclosure or during the full period
of redemption. For the aforesaid purpose, Mortgagor does hereby irrevocably
constitute and appoint Mortgagee its attorney-in-fact, in its name, to receive
and collect all Rents, as the same accrue, and, out of the amount so collected,
Mortgagee, its successors and assigns, are hereby authorized (but not obligated)
to pay and discharge the Obligations (including any accelerated Obligations) in
such order as Mortgagee may determine and whether due or not, and to pay the
remainder, if any, to Mortgagor, or as otherwise required by law. Neither this
assignment nor any such action shall constitute Mortgagee as a “mortgagee in
possession” or otherwise make Mortgagee responsible or liable in any manner with
respect to the Secured Property or the use, occupancy, enjoyment or operation of
all or any portion thereof, unless and until Mortgagee, in person or by agent,
assumes actual possession thereof. Nor shall appointment of a receiver for the
Secured Property by any court at the request of Mortgagee or by agreement with
Mortgagor, or the entering into possession of the Secured Property or any part
thereof by such receiver, be deemed to make Mortgagee a mortgagee-in-possession
or otherwise responsible or liable in any manner with respect to the Secured
Property or the use, occupancy, enjoyment or operation of all or any portion
thereof. The assignment of all Leases and Rents in this Section 1.09 is intended
to be an absolute, unconditional and present assignment from Mortgagor to
Mortgagee and not merely the passing of a security interest. Mortgagor shall, at
any time or from time to time, upon request of Mortgagee, execute and deliver
any instrument as may be reasonably requested by Mortgagee to

 

30



--------------------------------------------------------------------------------

further evidence the assignment and transfer to Mortgagee of Mortgagor’s
interest in any Lease or Rents. Nothing herein shall in any way limit
Mortgagee’s remedies or Mortgagor’s Obligations under the Assignment.

1.09B. Entry Onto Secured Property; Lease of Secured Property. Mortgagee, at its
option, may enter and take possession of the Secured Property and manage and
operate the same as provided in Section 4.01, such management and operation to
include the right to enter into Leases and new agreements and to take any action
which, in Mortgagee’s judgment, is necessary or proper to conserve the value of
the Secured Property. The expenses (including any receiver’s fees, attorneys’
fees and agent’s compensation) incurred pursuant to the powers herein contained
shall be secured hereby. Mortgagee shall not be liable to account to Mortgagor
for any action taken pursuant hereto other than to account for any Rents
actually received by Mortgagee.

1.09C. License to Manage Secured Property. Notwithstanding anything to the
contrary contained in Section 1.09A or Section 1.09B, so long as there shall
exist no Event of Default hereunder, Mortgagor shall have the license to manage
and operate the Secured Property, including the right to enter into Leases, and
collect all Rents as they accrue (but not more than one month in advance).

1.09D. Delivery of Assignments. Mortgagor shall execute such additional
documents as may be reasonably requested from time to time by Mortgagee, to
evidence the assignment to Mortgagee or its nominee of any Leases now or
hereafter made, such assignment documents to be in form and content acceptable
to Mortgagee. Mortgagor shall deliver to Mortgagee, within thirty (30) days
after Mortgagee’s request (1) a duplicate original or photocopy of each Lease
which is at the time of such request outstanding upon the Secured Property and
(2) a complete schedule, certified by Mortgagor, of each Lease, showing the
suite number, type, Lessee name, monthly rental, date to which Rents have been
paid, term of Lease, date of occupancy, date of expiration, existing defaults,
if any, and every special provision, concession or inducement granted to such
Lessee.

1.09E. Indemnity. Mortgagor shall assert no claim or liability related to
Mortgagee’s exercise of its rights pursuant to this Section 1.09. Mortgagor
expressly waives all such claims and liabilities. Mortgagor hereby holds
Mortgagee harmless from and against any and all claims, liabilities and expenses
of any kind or nature against or incurred by Mortgagee arising out of
Mortgagee’s exercise of its rights pursuant to this Section 1.09, including
Mortgagee’s management, operation or maintenance of the Secured Property or the
collection and disposition of Rents unless caused by the gross negligence or
willful misconduct of Mortgagee.

1.10 Further Assurances.

1.10A. General; Appointment of Attorney-in-Fact. Upon request by Mortgagee, from
time to time, Mortgagor shall prepare, execute and deliver, or cause to be
prepared, executed and delivered, to Mortgagee, all instruments, certificates
and other documents which may, in the reasonable opinion of Mortgagee, be
necessary or desirable in order to effectuate, complete, perfect or continue and
preserve the Obligations and the lien of this Mortgage. Upon any failure by
Mortgagor to do so, Mortgagee may prepare, execute and record any such

 

31



--------------------------------------------------------------------------------

instruments, certificates and documents for and in the name of Mortgagor and
Mortgagor hereby appoints Mortgagee the agent and attorney-in-fact of Mortgagor
for such purposes. This power is coupled with an interest and shall be
irrevocable so long as any part of the Obligations remain unpaid or unperformed.
Mortgagor shall reimburse Mortgagee for all sums expended by Mortgagee in
preparing, executing and recording such instruments, certificates and documents
and such sums shall be secured by this Mortgage.

1.10B. Statement Regarding Obligations. Mortgagor shall, within ten (10) days
after request by Mortgagee, furnish Mortgagee with a written statement, duly
acknowledged, setting forth (1) the unpaid principal balance of the Loan and the
accrued but unpaid interest thereon, (2) whether or not any setoffs or defenses
exist against the payment of such principal or interest, and (3) if such setoffs
or defenses exist, the particulars thereof.

1.10C. Additional Security Instruments. Mortgagor, from time to time and within
fifteen (15) days after request by Mortgagee, shall execute, acknowledge and
deliver to Mortgagee such chattel mortgages, security agreements or other
similar security instruments, in form and substance satisfactory to Mortgagee,
covering all property of any kind whatsoever owned by Mortgagor or in which
Mortgagor may have any interest which, in the opinion of Mortgagee, is necessary
to the operation and maintenance of the Secured Property or is otherwise a part
of the Secured Property. Mortgagor, from time to time and within fifteen
(15) days after request by Mortgagee, shall also execute, acknowledge and
deliver any financing statement, renewal, affidavit, certificate, continuation
statement, supplementary mortgage or other document as Mortgagee may request in
order to perfect, preserve, continue, extend or maintain the security interest
under, and the priority of, this Mortgage or such chattel mortgage or other
security instrument, as a first lien. Mortgagor shall pay to Mortgagee on demand
all costs and expenses incurred by Mortgagee in connection with the preparation,
execution, recording, filing and refiling of any such instrument or document,
including charges for examining title and attorneys’ fees and expenses for
rendering an opinion as to the priority of this Mortgage and of each such
chattel mortgage or other security agreement or instrument as a valid and
subsisting first lien on such property. Neither a request so made by Mortgagee,
nor the failure of Mortgagee to make such a request, shall be construed as a
release of such property, or any part thereof, from the lien of this Mortgage.
This covenant and each such mortgage, chattel or other security agreement or
instrument, delivered to Mortgagee are cumulative and given as additional
security. Mortgagor shall pay all premiums and related costs in connection with
any title insurance policy or policies in full or partial replacement of the
title insurance policy now insuring or which will insure the lien of this
Mortgage.

1.10D. Security Agreement. This Mortgage shall constitute a security agreement
under Article 9 of the Code with respect to the Personal Property covered by
this Mortgage. Pursuant to the applicable Granting Clauses hereof, Mortgagor has
granted Mortgagee a security interest in the Personal Property and in all
additions and accessions thereto, substitutions therefor and proceeds thereof
for the purpose of securing all Obligations now or hereafter secured by this
Mortgage. The following provisions relate to such security interest:

(1) The Personal Property includes all now existing or hereafter acquired or
arising equipment, inventory, accounts, chattel paper, instruments, documents,
deposit accounts, investment property, letter-of-credit rights, commercial tort
claims, supporting

 

32



--------------------------------------------------------------------------------

obligations and general intangibles now or hereafter used or procured for use on
the Premises or otherwise relating to the Premises. If Mortgagor shall at any
time acquire a commercial tort claim relating to the Premises, Mortgagor shall
immediately notify Mortgagee in a writing signed by Mortgagor of the brief
details thereof and grant to Mortgagee a security interest therein and in the
proceeds thereof.

(2) Mortgagor hereby irrevocably authorizes Mortgagee at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
collateral as “all assets used or procured for use or otherwise relating to” the
Premises or words of similar effect, or as being of equal or lesser scope or in
greater detail, and to indicate the Premises as defined, or in a manner
consistent with the term as defined, in this Mortgage and (b) contain any other
information required by part 5 of Article 9 of the Uniform Commercial Code of
the filing office for the sufficiency or filing office acceptance of any initial
financing statement or amendment, including whether Mortgagor is an
organization, the type of organization and any organizational identification
number issued to Mortgagor. Mortgagor agrees to provide any such information to
Mortgagee promptly upon request. Mortgagor also ratifies its authorization for
Mortgagee to have filed in any filing office in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof. Mortgagor shall pay to Mortgagee, from time to
time, upon demand, any and all costs and expenses incurred by Mortgagee in
connection with the filing of any such initial financing statements and
amendments, including attorneys’ fees and all disbursements. Such costs and
expenses shall bear interest at the Increased Rate from the date paid by
Mortgagee until the date repaid by Mortgagor and such costs and expenses
together with such interest shall be part of the Obligations and shall be
secured by this Mortgage.

(3) Mortgagor shall any time and from time to time take such steps as Mortgagee
may reasonably request for Mortgagee to obtain “control” of any Personal
Property for which control is a permitted or required method to perfect or to
insure priority of the security interest in such Personal Property granted
hereby.

(4) Upon the occurrence of an Event of Default, Mortgagee shall have the rights
and remedies of a secured party under the Code as well as all other rights and
remedies available at law or in equity or under this Mortgage.

(5) This Mortgage also constitutes a fixture filing.

(6) If Mortgagor does not have an organizational identification number and later
obtains one, Mortgagor shall forthwith notify Mortgagee of such organizational
identification number.

(7) Terms defined in the Code and not otherwise defined in this Mortgage have
the same meanings in this Section 1.10D as are set forth in the Code. In the
event that a term is used in Article 9 of the Code and also in another Article
of the Code, the term used in this Section 1.10D is that used in Article 9. The
term “control”, as used in this Paragraph, has the meaning given in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Code, as applicable.

 

33



--------------------------------------------------------------------------------

1.10E. Preservation of Mortgagor’s Existence. Mortgagor shall do all things
necessary to preserve and keep in full force and effect its existence,
franchises, rights and privileges under the laws of the jurisdiction of its
formation and of the State, and shall comply with all applicable Legal
Requirements.

1.10F. Further Indemnities. In addition to any other indemnities contained in
the Loan Instruments, Mortgagor hereby agrees to indemnify and hold Mortgagee
harmless from and against all losses, liabilities, suits, obligations, fines,
damages, penalties, claims, costs, charges and expenses, including architects’,
engineers’ and attorneys’ fees and disbursements which may be imposed upon,
actually incurred or asserted against Mortgagee by reason of: (1) the
construction of the Improvements, (2) any capital improvements, other work or
things, done in, on, under or about the Secured Property or any part thereof,
(3) any use, nonuse, misuse, possession, occupation, alteration, repair,
condition, operation, maintenance or management of the Secured Property or any
part thereof or any street, drive, sidewalk, curb, passageway or space adjacent
thereto, (4) any negligence or willful act or omission on the part of Mortgagor,
any Lessee or any agent, contractor, servant, employee, licensee or invitee of
any Lessee or of Mortgagor, (5) any accident, injury (including death) or damage
to any person or property occurring in, on, under or about the Secured Property
or any part thereof or in, on, under or about any street, drive, sidewalk, curb,
passageway or space adjacent thereto, (6) any default under any Loan Instrument
or any Event of Default, (7) any lien or claim arising or alleged to have arisen
on or against the Secured Property or any part thereof under any Legal
Requirement or any liability asserted against Mortgagee with respect thereto,
(8) any tax attributable to the execution, delivery, filing or recording of any
Loan Instrument, (9) any contest permitted pursuant to the provisions of this
Mortgage, or (10) the enforcement or attempted enforcement of this indemnity;
provided that the foregoing indemnity shall not apply to any matter resulting
from the gross negligence or willful misconduct of Mortgagee.

1.10G. Absence of Insurance. The obligations of Mortgagor under this Mortgage
and the other Loan Instruments shall not in any way be affected by (1) the
absence, in any case, of adequate insurance, (2) the amount of the insurance or
(3) the failure or refusal of any insurer to perform any obligation required to
be performed by it pursuant to any insurance policy affecting the Secured
Property. If any claim, action or proceeding is made or brought against
Mortgagee by reason of any event as to which Mortgagor is obligated to indemnify
Mortgagee, then, upon demand by Mortgagee, Mortgagor, at Mortgagor’s sole cost
and expense, shall resist or defend such claim, action or proceeding in
Mortgagee’s name, if necessary, by such attorneys as Mortgagee shall approve.
Notwithstanding the foregoing, Mortgagee may engage its own attorneys, in its
discretion, to defend it or to assist in its defense, and Mortgagor shall pay
the reasonable out-of-pocket fees and disbursements of such attorneys and, until
so paid, such amounts shall bear interest at the Increased Rate and shall be
secured by this Mortgage.

1.10H. Lost Note. Upon Mortgagee furnishing to Mortgagor an affidavit stating
that the Note has been mutilated, destroyed, lost or stolen (and an indemnity
regarding the same if the Note is found), Mortgagor shall deliver to Mortgagee,
in substitution therefor, a new note containing the same terms and conditions as
the Note, with a notation thereon of the unpaid principal balance and accrued
and unpaid interest thereon.

 

34



--------------------------------------------------------------------------------

1.11 Prohibition on Transfers, Liens or Further Encumbrances.

1.11A. Continuing Ownership and Management. Mortgagor acknowledges that the
continuous ownership of the Secured Property and its continuous management and
operational control by Mortgagor are material to the making of the Loan.

1.11B. Prohibition on Transfers, Liens or Further Encumbrances. Except with the
prior written consent of Mortgagee, neither Mortgagor, nor any other Person, may
transfer, convey, assign, sell, alienate, mortgage, encumber, pledge,
hypothecate, grant a security interest in, or otherwise dispose of (in each
instance whether voluntarily or involuntarily, by operation of law or otherwise,
directly or indirectly, and, in each case, also prohibiting the granting of an
option or the execution of an agreement relating to any of the foregoing):

 

  (1) all or any part of the Secured Property and/or the Rents, or any interest
therein;

 

  (2) any legal or beneficial ownership interest in Mortgagor or in any of
Mortgagor’s constituent entities, whether direct or indirect, and on all levels,
whether made directly or through an intermediary, and whether made in one
transaction or effected in more than one transaction; or

 

  (3) the management and operation by Mortgagor of the Secured Property.

Without limiting the generality of the foregoing, for purposes of this
Section 1.11, a transfer or disposition of the Secured Property (or the Rents,
as applicable) or any part thereof or interest therein shall include (a) the
change of Mortgagor’s type of organization, jurisdiction of organization or
other legal structure, (b) the transfer of the Secured Property or any part
thereof or interest therein to a cooperative corporation or association, (c) the
conversion of all or any part of the Secured Property or interest therein to a
condominium form of ownership, (d) any lease for space in any Improvements for
purposes other than occupancy by the tenant, (e) any lease for space in the
Improvements containing an option to purchase, (f) any conditional sale or any
title retention agreement with regard to, all or any part of the Secured
Property or the Rents and (g) unless Mortgagor has provided Mortgagee with at
least thirty (30) days prior written notice thereof, any change of Mortgagor’s
name, place of business or, if Mortgagor has more than one place of business,
any change of its chief executive office, or any change of Mortgagor’s mailing
address or organizational identification number if it has one. Any action or
event described in this Section 1.11B is herein called a “Transfer” and all
Transfers are prohibited without the prior written consent of Mortgagee. The
foregoing restrictions on Transfers shall not apply to the pledges of ownership
interests in Mortgagor securing the Loan.

1.11C. Acceleration of Obligations. In the event of a Transfer without the prior
written consent of Mortgagee, Mortgagee may, without limiting any other right or
remedy available to Mortgagee at law, in equity or by agreement with Mortgagor,
and in Mortgagee’s discretion, and without regard to the adequacy of its
security, accelerate the maturity of the Note and require the payment of all
then existing Obligations, including the Make-Whole Amount provided in
Section 4.06. The giving of consent by Mortgagee to a Transfer in any one or
more instances shall not limit or waive the need for such consent in any other
or subsequent instances.

 

35



--------------------------------------------------------------------------------

1.11D. Exercise of Purchase Option. In the event the purchase option contained
in that certain Option Agreement, dated September 29,2003, between Second Street
Holdings, LLC and iStar Harborside LLC (the “Purchase Option”) is exercised and
the Secured Property is sold pursuant such Purchase Option, without limiting any
other right or remedy available to Mortgagee at law, in equity or by agreement
with Mortgagor, and without regard to the adequacy of its security, the maturity
of the Note shall be automatically accelerated and Mortgagor shall be required
to make payment of all then existing Obligations, including the Make-Whole
Amount provided in Section 4.06 (except as otherwise expressly provided in the
Note).

1.12 Expenses. Promptly after Mortgagee’s demand therefor, Mortgagor shall pay
Mortgagee for all out-of-pocket costs and expenses, including attorneys’ fees
and expenses and costs of obtaining evidence of title, actually incurred by
Mortgagee in connection with any action, suit, legal proceeding, claim or
dispute (a) arising under or in connection with the performance of any rights or
obligations under any Loan Instrument or affecting the Obligations or the
Secured Property, (b) involving any insurance proceeds or condemnation awards
with respect to the Secured Property, (c) to protect the security hereof, (d) as
to any concern of Mortgagee with the condition of the Secured Property, or
(e) of any other kind or nature in which Mortgagee is made a party relating to
the Secured Property or the Loan, or appears as a party, including those related
to the estate of an insolvent or decedent or any bankruptcy, receivership, or
other insolvency under any chapter of the Bankruptcy Code (Title 11 of the
United States Code), as amended, or any other insolvency proceeding or any
exercise of the power of sale or judicial foreclosure as set forth in this
Mortgage. If the Obligations are referred to attorneys for collection,
foreclosure or any cause set forth in Article 3, Mortgagor shall pay all costs
and expenses incurred by Mortgagee, including attorneys’ fees and expenses, all
costs of collection, litigation costs and costs (which may be estimated as to
items to be expended after completion of any foreclosure or other action) of
procuring title insurance policies, whether or not obtained, Torrens
certificates and similar assurances with respect to title and value as Mortgagee
may deem necessary together with all statutory costs, with or without the
institution of an action or proceeding. All costs and expenses described in this
Section 1.12, with interest thereon at the Increased Rate from the date paid by
Mortgagee to the date paid by Mortgagor, shall be paid by Mortgagor on demand,
and shall be secured by this Mortgage.

1.13 Material Agreements.

1.13A. Performance by Mortgagor. Mortgagor shall, at its sole cost and expense,
promptly and timely perform and observe all the terms, covenants and conditions
required to be performed and observed by Mortgagor under the Material Agreements
(including, but not limited to, the payment when due of all amounts payable by
Mortgagor).

1.13B. Performance by Mortgagee. If Mortgagor shall be in default under the any
Material Agreement, then, subject to the terms of such Material Agreement,
Mortgagee shall have the right (but not the obligation), to cause the default or
defaults under such Material Agreement to be remedied and otherwise exercise any
and all rights of Mortgagor under such Material Agreement, as may be necessary
to prevent or cure any default under such Material

 

36



--------------------------------------------------------------------------------

Agreement. The actions or payments of Mortgagee to cure any default by Mortgagor
under any Material Agreement shall not remove or waive, as between Mortgagor and
Mortgagee, any default that occurred under this Mortgage by virtue of the
default by Mortgagor under such Material Agreement. All sums expended by
Mortgagee to cure any such default shall be paid by Mortgagor to Mortgagee, upon
demand, with interest on such sum at the Increased Rate from the date such sum
is expended to and including the date the reimbursement payment is made to
Mortgagee. All such indebtedness shall be deemed to be secured by this Mortgage.

1.13C. Notice of Default. Mortgagor shall notify Mortgagee promptly in writing
of the occurrence of any default under any Material Agreement or the occurrence
of any event that, with the passage or time or service of notice, or both, would
constitute a default under a Material Agreement. Without limitation of the
foregoing, Mortgagor shall promptly deliver to Mortgagee any notice (written or
otherwise) noting or claiming the occurrence of any default by Mortgagor under
any Material Agreement or the occurrence of any event that, with the passage of
time or service of notice, or both, would constitute a default by Mortgagor
under any Material Agreement.

1.13D. No Waiver. Mortgagor shall not waive, excuse, condone or in any way
release or discharge any other party from any material obligations, covenant
and/or conditions under any Material Agreement without the prior written consent
of Mortgagee.

1.13E. No Surrender or Modification. Mortgagor shall not, without Mortgagee’s
prior written consent, surrender, terminate, forfeit, or suffer or permit the
surrender, termination or forfeiture of, or change, modify or amend any Material
Agreement. Consent to one amendment, change, agreement or modification shall not
be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications.

1.13F. No Merger. Any acquisition of any interest in the Land, the Ground Lease
or the Master Lease by Mortgagor or any Affiliate of Mortgagor shall be
accomplished by Mortgagor in such a manner so as to avoid a merger of the
interests or estates of lessor and lessee in each of the Ground Lease and the
Master Lease, unless prior written consent to such merger is granted by
Mortgagee.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

Mortgagor represents and warrants:

2.01 Warranty of Title. Mortgagor (a) lawfully owns and holds title to the
Secured Property (other than the Personal Property), in fee simple, subject to
no mortgage, lien, charge or other encumbrance, except as specifically set forth
in the title insurance policy issued to Mortgagee upon recordation of this
Mortgage, (b) has full power and lawful authority to grant, bargain, sell,
convey, assign, release, pledge, set over, transfer and mortgage the Secured
Property as set forth herein, (c) lawfully owns and holds title to the Personal
Property subject to no mortgage, lien, charge or other encumbrance, and (d) does
warrant and will defend the title to the Secured Property against all claims and
demands whatsoever.

 

37



--------------------------------------------------------------------------------

2.02 Ownership of Additional or Replacement Improvements and Personal Property.
All Improvements and Personal Property hereafter affixed, placed or used by
Mortgagor on the Secured Property shall be owned by Mortgagor free from all
mortgages, liens, charges or other encumbrances.

2.03 No Pending Material Litigation or Proceeding; No Hazardous Materials.

2.03A. Proceedings Affecting Mortgagor. Except for matters disclosed in that
certain 10K filing of Guarantor, dated March 31, 2010 (the “10K Filing”), which
has previously been delivered to Mortgagee, there are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Mortgagor, threatened, against or affecting Mortgagor, or any
Guarantor, or against any shareholder, general partner or member of Mortgagor or
any Guarantor, or the business, operations, properties or assets of Mortgagor or
any shareholder, general partner or member of Mortgagor or any Guarantor, or
before or by any Governmental Agency, which may result in any material adverse
change in the business, operations, properties or assets or in the condition,
financial or otherwise, of Mortgagor or any Guarantor or any general partner or
member of Mortgagor or any Guarantor, or in the ability of Mortgagor to pay or
otherwise perform the Obligations. Except for matters disclosed in the 10K
Filing, to the best knowledge and belief of Mortgagor, no default exists with
respect to any judgment, order, writ, injunction, decree, demand, rule or
regulation of any Governmental Agency, which might materially and adversely
affect the business, operations, properties or assets or the condition,
financial or otherwise, of Mortgagor or any Guarantor or any general partner or
member of Mortgagor or the ability of Mortgagor to pay or otherwise perform the
Obligations.

2.03B. Proceedings Affecting Secured Property. There are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Mortgagor, threatened, against or affecting the Secured Property
(including any attempt or threat by any Governmental Agency to condemn or rezone
all or any portion of the Secured Property), or involving the validity,
enforceability or priority of the Loan Instruments or enjoining or preventing or
threatening to enjoin or prevent the use and occupancy of the Secured Property
or the performance by Mortgagee of the Obligations, and there are no rent
controls, governmental moratoria or environmental controls (other than those
generally imposed by federal or State law) presently in existence or, to the
best knowledge and belief of Mortgagor, threatened, affecting the Secured
Property. Mortgagee acknowledges that it has been advised by Mortgagor of the
dispute with the City of Jersey City regarding the Tax Exemption Documents.

2.03C. No Hazardous Material. Except as disclosed in the Phase I, neither
Mortgagor nor, to the best knowledge and belief of Mortgagor, any other Person
has ever:

(1) caused or knowingly permitted any Hazardous Material to be placed, held,
located or disposed of, in, on, under or about the Secured Property or any part
thereof, except for the use, storage and disposal (such use, storage and
disposal to be in all cases in accordance with all applicable Legal
Requirements) of de minimis amounts of janitorial and

 

38



--------------------------------------------------------------------------------

cleaning supplies and other Hazardous Materials typically used in (A) the
ordinary course of operating and maintaining a first class office building
and/or (B) the ordinary course of operations of tenants’ business operations at
the Secured Property, or caused or knowingly permitted, in violation of any
Legal Requirement, any Hazardous Material to be placed, held, located or
disposed of, in, on, under or about any other real property legally or
beneficially owned (or any interest or estate which is so owned) by Mortgagor in
any jurisdiction now or hereafter having in effect a so-called “superlien” law
or ordinance (the effect of which superlien law or ordinance would be to permit
the creation of a lien on the Secured Property to secure any obligation), and
neither the Secured Property, nor any part thereof, nor any other real property
legally or beneficially owned (or any interest or estate therein which is so
owned) by Mortgagor in any jurisdiction now or hereafter having in effect a
so-called “superlien” law or ordinance or any part thereof, has ever been used
(whether by Mortgagor or, to the best knowledge or belief of Mortgagor, by any
other Person) as a dump site, storage (whether permanent or temporary) site or
transfer site for any Hazardous Material; or

(2) caused or knowingly permitted any asbestos or underground fuel storage
facility to be located in, on, under or about the Secured Property; or

(3) discovered any occurrence or condition on any real property adjoining or in
the vicinity of the Secured Property that could cause the Secured Property or
any part thereof to be subject to any remediation requirements or any
restrictions on the ownership, occupancy, transferability or use of the Secured
Property under any Environmental Requirement.

2.03D. No Litigation Regarding Hazardous Material. No Person has brought,
settled or, to the best knowledge and belief of Mortgagor, threatened any
litigation or administrative action or proceeding alleging the presence, Release
or threatened Release of any Hazardous Material in, on, under or about the
Secured Property.

2.04 Valid Organization, Good Standing and Qualification of Mortgagor; Other
Organizational Information. Mortgagor is a duly and validly organized and
existing limited liability company in good standing under the laws of the
jurisdiction of its organization, and is duly licensed or qualified and in good
standing in all other jurisdictions where its ownership or leasing of property
or the nature of the business transacted by it makes such qualification
necessary, and is entitled to own its properties and assets and to carry on its
business, all as, and in the places where, such properties and assets are now
owned or operated or such business is now conducted. Mortgagor has paid all
franchise and similar taxes in the jurisdiction in which the Secured Property is
located and in all of the jurisdictions in which it is so qualified, insofar as
such taxes are due and payable at the date of this Mortgage. Mortgagor’s exact
legal name is that indicated on the signature page hereof. Mortgagor is an
organization of the type, and is organized in the jurisdiction, as set forth in
the first paragraph of this Mortgage. AFE’s organizational identification number
is 0600050147; Plaza X Urban Renewal’s organizational identification number is
0600098737; and Plaza X Leasing’s organizational identification number is
0600099077. Section 5.07 accurately sets forth Mortgagor’s place of business or,
if Mortgagor has more than one place of business, its chief executive office as
well as Mortgagor’s mailing address if different.

 

39



--------------------------------------------------------------------------------

2.05 Authorization; No Legal Restrictions on Performance. The execution and
delivery by Mortgagor of the Loan Instruments and its compliance with the terms
and conditions of the Loan Instruments have been duly and validly authorized by
all necessary corporate, partnership, membership or other applicable action by
Mortgagor and its constituent entities and the Loan Instruments are valid and
enforceable obligations of Mortgagor in accordance with the terms thereof.
Neither the execution and delivery by Mortgagor of the Loan Instruments, nor the
consummation of the transactions contemplated by the Loan Instruments, nor
compliance with the terms and conditions thereof will (A) conflict with or
result in a breach of, or constitute a default under, any of the terms,
obligations, covenants or conditions or provisions of (1) any corporate charter
or bylaws, partnership agreement, limited liability company operating agreement,
or other organizational or qualification document, restriction, indenture,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which Mortgagor is now a party or by which Mortgagor
or its properties may be bound or affected, or (2) to the best knowledge and
belief of Mortgagor, any judgment, order, writ, injunction, decree or demand of
any Governmental Agency, or (B) result in (1) the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any property or asset
of Mortgagor pursuant to the terms or provisions of any of the foregoing or
(2) the violation of any Legal Requirement applicable to Mortgagor or any
Guarantor. Mortgagor is not in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants or conditions contained
in any indenture or other agreement creating, evidencing or securing the
Obligations or pursuant to which Mortgagor is a party or by which the Mortgagor
or its properties may be bound or affected.

2.06 Compliance With Laws. Mortgagor has, to the best knowledge and belief of
Mortgagor, complied with all applicable Legal Requirements with respect to the
conduct of its business and ownership of its properties. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained,
and no registrations or declarations are required to be filed in connection with
the execution, delivery or performance by Mortgagor of its obligations under the
Loan Instruments.

2.07 Tax Status. Mortgagor has filed all United States income tax returns and
all state and municipal tax returns which are required to be filed, and has
paid, or made provision for the payment of, all taxes which have become due
pursuant to such returns or pursuant to any assessment received by Mortgagor.
The United States income tax liability of Mortgagor has been finally determined
by the Internal Revenue Service and satisfied for all taxable years up to and
including the taxable year ending 2009.

2.08 Absence of Foreign or Enemy Status; Absence of Blocked Persons; Foreign
Corrupt Practices Act. Neither the Loan, nor Mortgagor’s use of the proceeds
thereof, will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Mortgagor is and shall remain in compliance with the
requirements of Executive Order 13224 of September 23, 2001, “Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism” (66 Fed. Reg. 49079 (2001)) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other executive orders

 

40



--------------------------------------------------------------------------------

or regulations in respect thereof (the Order and such other rules regulations,
legislation or orders are referred to hereinafter, collectively, as the
“Orders”). Without limiting the generality of the foregoing, neither Mortgagor,
nor any subsidiary or affiliate of Mortgagor, nor any managing member, general
partner or shareholder or other beneficial owner owning ten percent (10%) or
more of the direct or indirect ownership interests in Mortgagor or in any such
subsidiary, affiliate, managing member, general partner, shareholder or other
beneficial owner (A) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders, (B) is or
will become a “blocked person” described in Section 1 of the Order or
(C) knowingly engages or will engage in any dealings or transactions, or is or
will be otherwise associated, with any such blocked person. No part of the
proceeds of the Loan will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended. Mortgagor shall promptly notify Mortgagee should Mortgagor become aware
of any information which would render untrue any of the representations,
warranties or covenants set forth in this Section 2.08.

2.09 Federal Reserve Board Regulations. No part of the proceeds of the Loan will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve Mortgagor in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute 25% or more than the value of the consolidated assets of
Mortgagor and its subsidiaries, if any, and Mortgagor does not have any present
intention that margin stock will constitute 25% or more of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

2.10 Investment Company Act and Public Utility Holding Company Act. Neither
Mortgagor, nor any subsidiary of Mortgagor, if any, is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 1935, as amended, the Interstate Commerce Act, as amended, or the
Federal Power Act as amended.

2.11 Exempt Status of Transactions Under Securities Act and Representations
Relating Thereto. Neither Mortgagor, nor anyone acting on its behalf, has
(a) solicited offers to make all or any part of the Loan, from more than 35
Persons or (b) otherwise approached, negotiated or communicated with more than
35 Persons regarding the making of all or any part of the Loan by such
Person(s). Neither Mortgagor, nor anyone acting on its behalf has taken, or will
take, any action that would subject the making of the Loan to the registration
requirements of Section 5 of the Securities Act of 1933, as amended.

 

41



--------------------------------------------------------------------------------

2.12 ERISA.

(A) Neither Mortgagor nor any entity that holds a direct or indirect interest in
Mortgagor (a “Constituent Entity”) is or shall be (i) an employee benefit plan
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974 (“ERISA”) regardless of whether such plan is actually subject to
ERISA, (ii) a plan to which Internal Revenue Code Section 4975 applies, or
(iii) an entity the underlying assets of which include ERISA “plan assets” by
reason of a plan’s investment in the entity (e.g., insurance company general or
separate account; bank commingled fund).

(B) Transactions by or with Mortgagor are not and will not be subject to any
Legal Requirements regulating investments of and fiduciary obligations with
respect to an employee benefit plan (within the meaning of Section 3(3) of
ERISA), regardless of whether such plan is actually subject to ERISA.

(C) Any liability or obligation that Mortgagor (or any Constituent Entity) may
have in respect of an employee benefit plan as defined in Section 3(3) of ERISA
regardless of whether such plan is actually subject to ERISA has been and shall
continue to be satisfied in full.

2.13 Material Agreements. Mortgagor represents and warrants that (A) the
Material Agreements are in full force and effect; (B) all amounts due and
payable by Mortgagor under the Material Agreements have been paid; (C) to
Mortgagor’s best knowledge, there is no existing default or breach of any
covenant or condition on the part of any Mortgagor or any other party under any
Material Agreement; (D) to Mortgagor’s best knowledge, no other party to a
Material Agreement has any defense, set-off or counterclaim against Mortgagor;
and (E) there are no amendments of or modifications to any Material Agreements
except as disclosed in writing to Mortgagee.

ARTICLE 3

DEFAULTS

3.01 Events of Default. The existence of any of the following circumstances
shall be deemed an “Event of Default” pursuant to this Mortgage, without cure or
grace period unless expressly otherwise provided herein:

(A) if Mortgagor fails to pay any portion of the Obligations as and when the
same shall become due and payable as provided in the Loan Instruments; or

(B) if Mortgagor fails to perform or observe any other term, provision, covenant
or agreement in the Loan Instruments and Mortgagor fails to cure same within
twenty (20) days after written notice from Mortgagee to Mortgagor, provided that
if such failure is of a curable nature, but not within twenty (20) days, such
curative period shall be extended for an additional reasonable period of time,
not to exceed an additional thirty (30) days, so long as Mortgagor has commenced
during the initial twenty (20) day curative period, and diligently pursues to
completion, appropriate curative action; or

(C) if any representation, warranty, certification, financial statement or other
information made or furnished at any time pursuant to the terms of the Loan
Instruments or otherwise, by or on behalf of Mortgagor, any Guarantor or any
other Person liable for the

 

42



--------------------------------------------------------------------------------

Obligations, shall prove to be materially false and, if of a correctable nature,
Mortgagor fails to correct same within twenty (20) days after written notice
from Mortgagee to Mortgagor, provided that if same is of a curable nature, but
not within twenty (20) days, such curative period shall be extended for an
additional reasonable period of time, not to exceed an additional thirty
(30) days, so long as Mortgagor has commenced during the initial twenty (20) day
curative period, and diligently pursues completion, appropriate curative action;
or

(D) if Mortgagor shall:

(1) apply for, consent to or acquiesce in the appointment of a receiver, trustee
or liquidator of Mortgagor or of all or any part of Mortgagor’s assets or the
Secured Property or any interest in any part thereof (the term “acquiesce”
includes the failure to file a petition or motion to vacate or discharge any
order, judgment or decree providing for such appointment within ten (10) days
after the appointment); or

(2) commence a voluntary case or other proceeding in bankruptcy, or admit in
writing its inability to pay its debts as they come due; or

(3) make a general assignment for the benefit of creditors; or

(4) file a petition or an answer seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future bankruptcy code or any other statute or law relating
to bankruptcy, insolvency or other relief for debtors; or

(5) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency case or proceeding; or

(E) if a court of competent jurisdiction enters an order for relief against
Mortgagor under any present or future bankruptcy code or any other statute or
law relating to bankruptcy, insolvency or other relief for debtors, which order
shall continue unstayed and in effect for any period of sixty (60) consecutive
days; or

(F) if a court of competent jurisdiction enters an order, judgment or decree
adjudicating Mortgagor insolvent, approving a petition seeking reorganization or
arrangement of Mortgagor or appointing a receiver, custodian, trustee or
liquidator of Mortgagor or of all or any part of Mortgagor’s assets or the
Secured Property or any interest in any part thereof, and such order, judgment
or decree shall continue unstayed and in effect for any period of sixty
(60) consecutive days; or

(G) if Mortgagor assigns or purports to assign the whole or any part of the
Rents arising from the Secured Property or any part thereof without the prior
written consent of Mortgagee; or

(H) if a Transfer shall occur without the prior written consent of Mortgagee; or

 

43



--------------------------------------------------------------------------------

(I) if Mortgagor shall be in default beyond any applicable grace period pursuant
to any other mortgage, security instrument or other agreement affecting
Mortgagor or any substantial part of its assets or all or any part of the
Secured Property; or

(J) if any mechanic’s, laborer’s or materialman’s lien, federal tax lien,
broker’s lien or other lien not permitted hereunder and affecting the Secured
Property or any part thereof is not discharged, by payment, bonding, order of a
court of competent jurisdiction or otherwise, within twenty (20) days after
Mortgagor receives notice thereof from the lienor or from Mortgagee; or

(K) if any of the events described in Section 3.01(D), Section 3.01(E) and/or
Section 3.01(F) shall occur in respect of any Guarantor; or

(L) if a default by any Guarantor or other Person (other than Mortgagee),
including a default under any Financial Covenant (as defined in the Guaranty),
shall occur under any guaranty, indemnity agreement, or other instrument which
it has executed in connection with the Loan; or

(M) if any Guarantor shall contest, repudiate or purport to revoke any guaranty,
indemnity agreement or other instrument which it has executed in connection with
the Loan for any reason or if any such guaranty, indemnity or other instrument
shall cease to be in full force and effect as to the Guarantor or shall be
judicially declared null and void as to the Guarantor, or if any Guarantor shall
be liquidated, dissolved or wound-up; or

(N) if a default by Mortgagor occurs beyond any applicable notice or cure
periods (if any) under any Material Agreement (except, with respect to the Tax
Exemption Documents, matters that are being contested by Mortgagor pursuant to
Section 1.02(H)); or

(O) if any Material Agreement is terminated or cancelled by Mortgagor or if
Mortgagor accepts a surrender or modification of any Material Agreement without
the prior written consent of Mortgagee; or

(P) if any Lease Termination Fee or Lease Guaranty Payment is not paid directly
to Mortgagee or deposited with Mortgagee upon Mortgagor’s receipt thereof.

ARTICLE 4

REMEDIES

4.01 Acceleration, Foreclosure, etc. Upon the happening of any Event of Default,
Mortgagee may, at its sole option, declare the entire unpaid balance of the
Obligations, including, the Make-Whole Amount and any other prepayment charges,
if any, due pursuant to any Loan Instrument, immediately due and payable without
notice or demand, provided, however, simultaneously with the occurrence of an
Event of Default under Section 3.01(D), 3.01(E) or 3.01(F), and without the
necessity of any notice or other action by the Mortgagee, all Obligations shall
automatically become and be due and payable, without notice or demand. In
addition, upon the

 

44



--------------------------------------------------------------------------------

happening of any Event of Default, Mortgagee may, at its sole option, without
further delay, undertake any one or more of the following or exercise any other
remedies available to it under applicable law or equity:

4.01A. Foreclosure. Institute an action, judicial or otherwise, to foreclose
this Mortgage, or take such other action as may be allowed at law or in equity,
for the enforcement hereof and realization on the Secured Property or any other
security which is herein or elsewhere provided for, or proceed thereon through
power of sale or to final judgment and execution thereon for the entire unpaid
balance of the Obligations, including interest at the rate specified in the Loan
Instruments to the date of the Event of Default and thereafter at the Increased
Rate, and all other sums secured by this Mortgage, including all attorneys’ fees
and expenses, costs of suit and other collection costs, interest at the
Increased Rate on any judgment obtained by Mortgagee from and after the date of
any sale of the Secured Property (which may be sold in one parcel or in such
parcels, manner or order as Mortgagee shall elect) until actual payment is made
of the full amount due Mortgagee pursuant to the Loan Instruments, any law,
usage or custom to the contrary notwithstanding.

4.01B. Partial Foreclosure. Mortgagee shall have the right to foreclose the lien
hereof to satisfy payment and performance of any part of the Obligations from
time to time. If an Event of Default exists as to the payment of any part of the
Obligations, as an alternative to the right of foreclosure to satisfy payment of
the Obligations after acceleration thereof, to the extent permitted by
applicable law, Mortgagee may institute partial foreclosure proceedings
(“Partial Foreclosure”) with respect to the portion of the Obligations as to
which the Event of Default exists, as if under a full foreclosure, and without
declaring the entire unpaid balance of the Obligations due. If Mortgagee
institutes a Partial Foreclosure, Mortgagee may sell, from time to time, such
part or parts of the Secured Property as Mortgagee, in its discretion, deems
appropriate, and may make each such sale subject to the continuing lien of this
Mortgage for the remainder, from time to time, of the Obligations. No Partial
Foreclosure, if so made, shall in any manner affect the remainder, from time to
time, of the Obligations or the priority of this Mortgage. As to such remainder,
this Mortgage and the lien hereof shall remain in full force and effect as
though no foreclosure sale had been made pursuant to the provisions of this
Section 4.01B. Notwithstanding the filing of any Partial Foreclosure or the
entry of a decree of sale therein, Mortgagee may elect, at any time prior to any
Partial Foreclosure, to discontinue such Partial Foreclosure and the
acceleration of the Obligations by reason of any Event of Default upon which
such Partial Foreclosure was predicated, and to proceed with full foreclosure
proceedings. Mortgagee may commence a Partial Foreclosure, from time to time, as
to any part of the Obligations without exhausting the right of full foreclosure
or Partial Foreclosure for any other part of the Obligations as to which such
Partial Foreclosure shall not have occurred.

4.01C. Entry. Mortgagee personally, or by its agents or attorneys, may enter all
or any part of the Secured Property, and may exclude Mortgagor, its agents and
servants wholly therefrom without liability for trespass, damages or otherwise.
Mortgagor shall surrender possession of the Secured Property to Mortgagee on
demand after the happening of any Event of Default. Thereafter, Mortgagee may
use, operate, manage and control the Secured Property and conduct the business
thereof, either personally or by its superintendents, managers, agents,
servants, attorneys or receivers. Upon each such entry, Mortgagee, at the
expense of Mortgagor from time to time, either by purchase, repairs or
construction, may maintain and restore the Secured Property, may complete the
construction of the Improvements and in the course of such

 

45



--------------------------------------------------------------------------------

completion may make such changes in the contemplated or completed Improvements
as Mortgagee may deem desirable and may insure the same. At the expense of
Mortgagor, Mortgagee may make, from time to time, all necessary or desirable
repairs, renewals and replacements and such alterations, additions, betterments
and improvements thereto and thereon as Mortgagee may deem advisable. In each of
the circumstances described in this Section 4.01C, Mortgagee shall have the
right to manage and operate the Secured Property and to carry on the business
thereof and exercise all rights and powers of Mortgagor with respect thereto,
either in the name of Mortgagor or otherwise as Mortgagee shall deem best.

4.01D. Collection of Rents, etc. Mortgagee may collect and receive all Rents.
Mortgagee may deduct, from the monies so collected and received, all expenses of
conducting the business of the Secured Property and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for Impositions, insurance, taxes and assessments,
liens or other charges upon the Secured Property or any part thereof, as well as
reasonable compensation for the services of Mortgagee and for all attorneys,
agents, clerks, servants, and other employees engaged and employed by Mortgagee.
After such deductions and the establishment of all reasonable reserves,
Mortgagee shall apply all such monies to the payment of the unpaid Obligations.
Mortgagee shall account only for Rents actually received by Mortgagee.

4.01E. Receivership. Mortgagee may have a receiver appointed to enter into
possession of the Secured Property, collect the Rents therefrom and apply the
same as the court may approve. Mortgagee may have a receiver appointed, as a
matter of right without notice and without the necessity of proving either the
inadequacy of the security provided by this Mortgage or the insolvency of
Mortgagor or any other Person who may be legally or equitably liable to pay the
Obligations. Mortgagor and each such Person, presently and prospectively, waive
such proof and consent to the appointment of such receiver. If Mortgagee or any
receiver collects the Rents, the monies so collected shall not be substituted
for payment of the Obligations, nor can they be used to cure an Event of
Default, without the prior written consent of Mortgagee. Mortgagee shall not be
liable to account for Rents not actually received by Mortgagee.

4.01F. Specific Performance. Mortgagee may institute an action for specific
performance of any covenant contained herein or in aid of the execution of any
power herein granted.

4.01G. Recovery of Sums Required to be Paid. Mortgagee may, from time to time,
take action to recover any sum or sums which constitute a part of the
Obligations as such sums shall become due, without regard to whether or not the
remainder of the Obligations shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of foreclosure or any other action for
each Event of Default existing from time to time.

4.01H. Other Remedies. Mortgagee may take all actions permitted under the
Uniform Commercial Code of the State and may take any other action, or pursue
any other right or remedy, as Mortgagee may have under applicable law, and
Mortgagor does hereby grant such rights to Mortgagee.

 

46



--------------------------------------------------------------------------------

4.01I. Compliance with Laws. The provisions of this Mortgage are intended to
comply, and to be read together with, the laws of the State. Where applicable
law is contrary to the provisions of this Mortgage, such applicable law shall
prevail if and only to the extent such applicable law is mandatory by its terms,
it being the express intent of the parties that any contrary legal authority
that is permissive is hereby knowingly and voluntarily waived by the parties as
set forth in the covenants, terms and conditions of this Mortgage.

4.02 No Election of Remedies. Mortgagee may, in its discretion, exercise all or
any of the rights and remedies provided herein or in the other Loan Instruments,
or which may be provided by statute, law, equity or otherwise, in such order and
manner and from time to time, as Mortgagee shall elect without impairing
Mortgagee’s lien, or rights pursuant to any of the Loan Instruments and without
affecting the liability of any Person for the Obligations.

4.03 Mortgagee’s Right to Release, etc. Mortgagee may, in its discretion, from
time to time, release (for such consideration as Mortgagee may require) any part
of the Secured Property (A) without notice to, or the consent, approval or
agreement of any other party in interest, (B) without, as to the remainder of
the Secured Property, in any way impairing or affecting the validity or the lien
of this Mortgage or any of the other Loan Instruments, or the priority thereof
and (C) without releasing Mortgagor from any liability for any of the
Obligations. Mortgagee may accept, by assignment, pledge or otherwise, any other
property in place of any part of the Secured Property as Mortgagee may require
without being accountable for so doing to any other lienor or other Person. To
the extent permitted by law, neither Mortgagor, nor the holder of any lien or
encumbrance affecting the Secured Property or any part thereof shall have the
right to require Mortgagee to marshall assets.

4.04 Mortgagee’s Right to Remedy Defaults, etc. If Mortgagor defaults in the
performance of any of the covenants or agreements contained in this Mortgage or
any of its other obligations under the Loan Instruments, or if any action or
proceeding is commenced which affects Mortgagee’s interest in the Secured
Property or any part thereof, including, but not limited to, eminent domain,
code enforcement, or proceedings of any nature whatsoever under any federal or
state law, whether now existing or hereafter enacted or amended, relating to
bankruptcy, insolvency, arrangement, reorganization or other form of debtor
relief, then Mortgagee may, but without obligation to do so and without
releasing Mortgagor from any obligation hereunder, cure such defaults, make such
appearances, disburse such sums and/or take such other action as Mortgagee deems
necessary or appropriate to protect Mortgagee’s interest, including disbursement
of attorneys’ fees, entry upon the Secured Property to make repairs, payment of
Impositions or insurance premiums or otherwise cure the default in question or
protect the security of the Secured Property, and payment, purchase, contest or
compromise of any encumbrance, charge or lien encumbering the Secured Property.
Mortgagor further agrees to pay all expenses incurred by Mortgagee (including
fees and disbursements of counsel) pursuant to this Section 4.04, including
those incident to the curing of any default and/or the protection of the rights
of Mortgagee hereunder, and enforcement or collection of payment of the Note or
any future advances whether by judicial or nonjudicial proceedings, or in
connection with any bankruptcy, insolvency, arrangement, reorganization or other
debtor relief proceeding of Mortgagor, or otherwise. Any amounts disbursed by
Mortgagee pursuant to this Section 4.04 shall be additional indebtedness of
Mortgagor secured by this Mortgage as of the date of disbursement and shall bear
interest at the Increased Rate from such date until paid by Mortgagor

 

47



--------------------------------------------------------------------------------

in full. All such amounts shall be payable by Mortgagor immediately without
demand. Nothing contained in this Section 4.04 shall be construed to require
Mortgagee to incur any expense, make any appearance, or take any other action
and any action taken by Mortgagee pursuant to this Section 4.04 shall be without
prejudice to any other rights or remedies available to Mortgagee pursuant to any
Loan Instrument or at law or in equity.

4.05 Waivers. Mortgagor waives and releases (A) all benefits that might accrue
to Mortgagor by virtue of any present or future laws exempting the Secured
Property, or any part of the proceeds arising from any sale of the Secured
Property, from attachment, levy or sale under execution, or providing for any
stay of execution, exemption from civil process or extension of time; (B) all
benefits that might accrue to Mortgagor from requiring valuation or appraisal of
any part of the Secured Property levied or sold on execution of any judgment
recovered for the Obligations; (C) all notices not herein or in any other Loan
Instrument specifically required as a result of Mortgagor’s default or of
Mortgagee’s exercise, or election to exercise, any option pursuant to any of the
Loan Instruments; and (D) all rights of redemption to the extent that Mortgagor
may lawfully waive same. At no time will Mortgagor insist upon, plead or in any
manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law or any exemption from execution or sale of the
Secured Property or any part thereof, whenever enacted, now or at any time
hereafter in force, which may affect the covenants or terms of performance of
the Loan Instruments. Similarly, Mortgagor will not claim, take or insist upon
any benefit or advantage of any law now or hereafter in force providing for the
valuation or appraisal of the Secured Property or any part thereof, prior to any
sale or sales thereof which may be made pursuant to any provision hereof, or
pursuant to the decree, judgment or order of any court of competent
jurisdiction. After any such sale or sales, to the extent permitted by law,
Mortgagor shall not claim or exercise any right under any law or laws heretofore
or hereafter enacted to redeem the property so sold or any part thereof.
Mortgagor waives all benefits or advantages of any such law or laws, and
covenants not to hinder, delay or impede the execution of any power herein
granted or delegated to Mortgagee. Mortgagor shall suffer and permit the
execution of every such power as though no such law or laws had been made or
enacted. To the extent permitted by law, the Secured Property may be sold in one
parcel, as an entirety, or in such parcels, manner or order as Mortgagee in its
discretion may decide. To the extent permitted by law, neither Mortgagor nor the
holder of any lien or encumbrance affecting the Secured Property or any part
thereof may require Mortgagee to marshal assets.

4.06 Prepayment. Mortgagor shall pay the charge provided in the Note for
prepayment of the Obligations if for any reason (including the acceleration of
the due date of the Obligations by Mortgagee following the occurrence of an
Event of Default) any of such Obligations shall be due and payable or paid prior
to the stated maturity date thereof, whether or not such payment is made prior
to or at any sale held pursuant to or by virtue of this Article 4. Mortgagee has
relied on Mortgagor’s creditworthiness and its agreement to repay the
Obligations in strict accordance with the terms set forth in the Loan
Instruments, and would not make the Loan without the promises by Mortgagor to
make all payments due pursuant to the Loan Instruments and not to prepay all or
any part of the principal balance of the Note prior to the final maturity date
thereof, except on the terms expressly set forth herein and in the Note.
Therefore, any prepayment of the Note, whether occurring as a voluntary
prepayment by Mortgagor or occurring upon an acceleration of the Note by
Mortgagee or otherwise, will prejudice Mortgagee’s ability to meet

 

48



--------------------------------------------------------------------------------

its obligations and to earn the return on the funds advanced to Mortgagor, which
Mortgagee intended and expected to earn when it made the Loan, and will also
result in other losses and additional expenses to Mortgagee. In consideration of
Mortgagee making the Loan at the interest rate and for the term set forth in the
Note, except as expressly permitted pursuant to the Note, Mortgagor expressly
waives all rights it may have under applicable law to prepay, without charge or
premium, all or any part of the Note, either voluntarily or upon an acceleration
of the Note by Mortgagee, including an acceleration upon the making or suffering
by Mortgagor of any transfer or disposition prohibited by Section 1.11. If a
prepayment of all or any part of the principal balance of the Note is made by or
on behalf of Mortgagor, for any reason, whether due to the voluntary acceptance
by Mortgagee of a prepayment tendered by Mortgagor, or the acceleration of the
Note by Mortgagee, or in connection with any reinstatement of the Loan
Instruments pursuant to any foreclosure proceedings, or any right of redemption
exercised by Mortgagor or any other party having the right to redeem or to
prevent any foreclosure of this Mortgage, or upon the consummation of any
foreclosure sale, or under any other circumstances, Mortgagor or any other
Person making any such prepayment shall be obligated to pay, concurrently
therewith, if applicable, the Make-Whole Amount, as defined and as set forth in
the Note, and the payment of the Make-Whole Amount shall be a condition to the
making of such prepayment, and the payment of the Make-Whole Amount shall be
secured by this Mortgage and the other Loan Instruments. Mortgagor shall pay the
Make-Whole Amount without prejudice to the right of Mortgagee to collect any
other amounts due pursuant hereto or to declare a default hereunder. Nothing
herein shall be construed as permitting any partial prepayment of the
Obligations, except with Mortgagee’s prior written consent thereto obtained in
each instance.

ARTICLE 5

MISCELLANEOUS

5.01 Non-Waiver. The failure of Mortgagee to insist upon strict performance of
any term of this Mortgage or any other Loan Instrument shall not be deemed to be
a waiver of any term of this Mortgage or any other Loan Instrument. Mortgagor
shall not be relieved of its obligation to pay and perform the Obligations, at
the time and in the manner provided in the Loan Instruments, by reason of (A) a
failure by Mortgagee to take any action to foreclose this Mortgage or otherwise
enforce any of the provisions of this Mortgage or of any other Loan Instrument
(regardless of whether or not Mortgagor has requested Mortgagee to do so),
(B) the release, regardless of consideration, of the whole or any part of the
Secured Property or any other security for the Obligations, or (C) any agreement
or stipulation between Mortgagee and any subsequent owner or owners of the
Secured Property or any other Person extending the time of payment or otherwise
modifying or supplementing the terms of this Mortgage or any other Loan
Instrument, without first having obtained the consent of Mortgagor. Mortgagor
shall pay and perform the Obligations at the time and in the manner provided in
this Mortgage and the other Loan Instruments as so extended, modified or
supplemented, unless expressly released and discharged by Mortgagee. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien, encumbrance, right, title or interest in or to
the Secured Property, Mortgagee may release any Person at any time liable for
the payment or performance of the Obligations, or any part thereof, or any part
of the security held for the Obligations, and may extend the time of such
payment or performance or otherwise modify the terms of any Loan Instrument,
including a modification of the interest rate payable on the

 

49



--------------------------------------------------------------------------------

principal balance of the Note, without Mortgagor’s prior written consent and
without in any manner impairing or affecting any of the Loan Instruments or the
lien thereof or the priority of this Mortgage, as so extended and modified, as
security for the Obligations over any such subordinate lien, encumbrance, right,
title or interest. Mortgagee may resort for the payment and performance of the
Obligations to any other security held by Mortgagee in such order and manner as
Mortgagee, in its discretion, may elect. Mortgagee may take action to require
payment and performance of the Obligations, or any part thereof, or to enforce
any term of this Mortgage, without prejudice to the right of Mortgagee
thereafter to foreclose this Mortgage. In addition to the rights and remedies
stated in this Mortgage, Mortgagee may exercise every additional right and
remedy now or hereafter afforded by law or in equity. Each right of Mortgagee
pursuant to this Mortgage shall be separate, distinct and cumulative, and no
such right shall be given effect to the exclusion of any other. No act of
Mortgagee shall be construed as an election to proceed pursuant to any one
provision of this Mortgage to the exclusion of any other provision.

5.02 Sole Discretion of Mortgagee. Whenever in this Mortgage or in any other
Loan Instrument it provides that (A) Mortgagee exercises any right to approve or
disapprove or to give or withhold its consent, (B) any arrangement or term is to
be satisfactory to Mortgagee, or (C) any other decision or determination is to
be made by Mortgagee, Mortgagee may give or withhold such approval or consent,
determine whether or not such arrangement or term is satisfactory, and make all
other decisions or determinations, in Mortgagee’s sole and absolute discretion,
and Mortgagee’s decision shall be final and conclusive except where this
Mortgage expressly provides to the contrary. If Mortgagor shall seek the consent
or approval of Mortgagee pursuant to this Mortgage and Mortgagee shall fail or
refuse to give such consent or approval, Mortgagor shall not be entitled to any
damages for any withholding of such approval or consent by Mortgagee.
Mortgagor’s sole remedy shall be an action for injunctive or declaratory relief,
which remedy shall be available only in those cases where Mortgagee has
expressly agreed not to unreasonably withhold its consent or approval.

5.03 Legal Tender. Mortgagor shall pay all payments of principal, interest or
other amounts required or provided for herein in lawful money of the United
States of America at the time of payment, at the above described office of
Mortgagee or at such other place as Mortgagee may from time to time designate.

5.04 No Merger or Termination. If both the lessor’s and Lessee’s estates under
any Lease or any portion thereof which constitutes a part of the Secured
Property shall at any time become vested in one owner, this Mortgage and the
lien created hereby shall not be destroyed or terminated by the application of
the doctrine of merger and in such event, Mortgagee shall continue to have and
enjoy all of its rights and privileges as to the separate estates. In addition,
the foreclosure of this Mortgage shall not destroy or terminate any Lease or
sublease then existing and created by Mortgagor, whether by application of the
law of merger or as a matter of law or otherwise, unless Mortgagee or any
purchaser at any sale related to such foreclosure shall so elect. No act by or
on behalf of Mortgagee or any such purchaser shall constitute a termination of
any Lease or sublease, unless Mortgagee or such purchaser shall give written
notice thereof to the related Lessee or sublessee.

 

50



--------------------------------------------------------------------------------

5.05 Discontinuance of Actions. If Mortgagee shall enforce any right pursuant to
this Mortgage by foreclosure, sale, entry or otherwise and discontinue or
abandon such enforcement for any reason or any such proceedings shall have been
determined adversely, then, in each such case, Mortgagor and Mortgagee shall be
restored to their former positions and rights hereunder, and the Secured
Property shall remain subject to the lien of this Mortgage.

5.06 Headings. The headings of the Sections and other subdivisions of this
Mortgage are for the convenience of reference only, are not to be considered a
part hereof, and shall not limit or otherwise affect any of the terms hereof.

5.07 Notice to Parties. All notices and demands or other communications
hereunder shall be in writing, and shall be deemed to have been sufficiently
given or served for all purposes when presented personally or sent by generally
recognized overnight delivery service, with postage prepaid, addressed to
Mortgagor or Mortgagee, as applicable, at the addresses stated below, or at such
other address of which either Mortgagor or Mortgagee may hereafter notify the
other in writing:

Mortgagor:

AMERICAN FINANCIAL EXCHANGE, L.L.C.,

PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. and

PLAZA X LEASING ASSOCIATES L.L.C.

c/o Dividend Capital

518 17th Street, Suite 1700

Denver, Colorado 80202

Attn: General Counsel

with a copy to:

GREENBERG TRAURIG, P.A.

1221 Brickell Avenue

Miami, Florida 33131

Attn: Steven E. Goldman

Mortgagee:

NEW YORK LIFE INSURANCE COMPANY

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attn:  Real Estate Group

          Director - Loan Administration Division

Loan No.: 374-0268

 

51



--------------------------------------------------------------------------------

with a copy to:

NEW YORK LIFE INSURANCE COMPANY

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attn:  Office of the General Counsel

Managing Director - Real Estate Section

Each notice or demand so given or served shall be deemed given and effective,
(A) if personally delivered, on the day of actual delivery or refusal and (B) if
sent by generally recognized overnight delivery service, on the next business
day. Notwithstanding the foregoing, service of any notice of default or notice
of sale provided or required by law shall, if mailed as required by law, be
deemed given and effective on the date of mailing.

5.08 Successors and Assigns Included In Parties. Subject to the provisions of
Section 1.11, each reference herein to Mortgagor or Mortgagee shall mean and
include, the heirs, legal representatives, successors and assigns of such
Person. All covenants and agreements contained in this Mortgage by or on behalf
of Mortgagor shall bind and inure to the benefit of Mortgagor’s heirs, legal
representatives, successors and assigns, and all covenants and agreements by or
on behalf of Mortgagee shall bind and inure to the benefit of Mortgagee’s
successors and assigns.

5.09 Changes and Modifications. This Mortgage may only be changed or modified by
an agreement in writing, signed by both Mortgagor and Mortgagee.

5.10 Applicable Law. This Mortgage shall be construed and enforced according to
the law of the State, other than such law with respect to conflicts of laws.

5.11 Invalid Provisions to Affect No Others. The unenforceability or invalidity
of any provision or provisions of this Mortgage as to any Persons or
circumstances shall not render that provision or those provisions unenforceable
or invalid as to any other Persons or circumstances, and all provisions hereof,
in all other respects, shall remain valid and enforceable.

5.12 Usury Savings Clause. Mortgagor and Mortgagee intend to conform strictly to
the usury laws now or hereafter in force in the State and all interest payable
pursuant to the Note, this Mortgage or any other Loan Instrument, unless exempt
from such laws, shall be subject to reduction to the amount equal to the maximum
non-usurious amount allowed pursuant to such usury laws as now or hereafter
construed by the courts having jurisdiction over such matters. The aggregate of
all interest (whether designated as interest, service charges, points or
otherwise) contracted for, chargeable or receivable pursuant to the Note, this
Mortgage or any other Loan Instrument shall under no circumstances exceed the
maximum legal interest rate which Mortgagee may charge under applicable law from
time to time. Any interest in excess of the maximum amount permitted by law
shall be deemed a mistake and shall be canceled automatically and, if
theretofore paid, Mortgagee shall, at its option, either rebate such interest to
Mortgagor or credit such interest to the principal amount of the Obligations, or
if all such principal has been repaid, Mortgagee shall rebate such excess to
Mortgagor.

 

52



--------------------------------------------------------------------------------

5.13 No Statute of Limitations. To the full extent permitted by law, Mortgagor
hereby waives the pleading of any statute of limitations as a defense to any or
all of the Obligations.

5.14 Late Charges. If Mortgagor fails to pay, when due, without regard to any
grace period, any installment of interest or principal, any payment due pursuant
to Section 1.04 or any deposit or reserve due pursuant to this Mortgage or any
other Loan Instrument, Mortgagor shall pay to Mortgagee the Late Charge as
defined and described in the Note. Each such Late Charge, if not previously
paid, shall, at the option of Mortgagee, be added to and become part of the
succeeding monthly payment to be made pursuant to the Note, and shall be secured
by this Mortgage.

5.15 Waiver of Jury Trial. Mortgagor waives any right to trial by jury with
respect to any action or proceeding (a) brought by Mortgagor, Mortgagee or any
other Person relating to (i) the Obligations or any understandings or prior
dealings between Mortgagor and Mortgagee or (ii) the Loan Instruments, or (b) to
which Mortgagee is a party.

5.16 Continuing Effectiveness. This Mortgage shall secure all advances made
pursuant to the Loan Instruments, all rearrangements and renewals of the
Obligations and all extensions as to the time of payment thereof, whether or not
such advances, rearrangements, renewals or extensions are evidenced by new
promissory notes or other instruments hereafter executed and irrespective of
whether filed or recorded. The execution of this Mortgage shall not impair or
affect any other security which may be given to secure the payment of the
Obligations, and all such additional security shall be considered as cumulative.
The taking of additional security, execution from time to time of partial
releases as to the Secured Property or any extension of time of payment of the
Obligations shall not diminish the force, effect or lien of this Mortgage, and
shall not affect or impair the liability of any maker, surety or endorser for
the payment of the Obligations.

5.17 Time of Essence. Time is of the essence as to Mortgagor’s performance of
each provision of this Mortgage, the Note and the other Loan Instruments.
Mortgagor agrees that where, by the terms of this Mortgage, the Note or any
other Loan Instrument, a day is named or a time is fixed for the payment of any
sum of money or the performance of any obligation by Mortgagor, the day and/or
time stated enters into the consideration and is of the essence of the whole
contract.

5.18 Non-Recourse. If an Event of Default has occurred (and regardless of
whether or not it has been cured), Mortgagee shall have all rights provided in
the Note, this Mortgage, the Pledge Agreement or any other Loan Instrument or at
law or in equity, and shall have full recourse to the Secured Property, the
Equity Collateral and to any other collateral given by Mortgagor, Pledgor or any
other Person to secure any or all of the Obligations, provided that any judgment
obtained by Mortgagee in any proceeding to enforce such rights shall be enforced
only against the Secured Property, the Equity Collateral and such other
collateral. Notwithstanding the foregoing, Mortgagee shall not in any way be
prohibited from naming Mortgagor, Pledgor or any of their respective successors
or assigns or any Person holding under or through them as parties to any
actions, suits or other proceedings initiated by Mortgagee to enforce such
rights or to foreclose the lien of this Mortgage or the Pledge Agreement or to
otherwise realize upon any other lien or security interest created in any other
collateral given to secure the payment of the

 

53



--------------------------------------------------------------------------------

Obligations. The foregoing restriction shall not apply to, and Mortgagor shall
be personally liable for, and Mortgagee may seek and enforce judgment against
Mortgagor for:

(A) any and all losses, claims, damages, costs, expenses and/or liabilities,
including, attorneys’ fees and expenses, incurred by Mortgagee:

  (1) relating to or as a result of any material misstatement of fact (a) by
Mortgagor or any Person constituting Mortgagor made to induce Mortgagee to
advance the principal amount evidenced by the Note (including, but not limited
to, in any reports, certificates or other documents prepared or caused to be
prepared by Mortgagor and provided to Mortgagee) or (b) contained in any Loan
Instrument,

 

  (2) relating to or as a result of fraud committed by Mortgagor or any Person
constituting Mortgagor,

 

  (3) relating to or as a result of the collection or application of any
insurance proceeds, condemnation awards, trust funds, tenant security deposits
or Rents (including any Lease Termination Fee or Lease Guaranty Payment) in a
manner which is not in accordance with the provisions of the Loan Instruments,

 

  (4) relating to or as a result of the breach of any representation or warranty
contained in the Sections of this Mortgage pertaining to environmental matters,
including Section 1.05E(4), Section 2.03C or Section 2.03D, or any default with
respect to any covenant contained in the Sections of this Mortgage pertaining to
environmental matters including Section 1.05E,

 

  (5) relating to or as a result of any default with respect to Mortgagor’s
covenant to pay Impositions, pursuant to Section 1.02 hereof, or insurance
premiums, pursuant to Section 1.03 hereof or with respect to Mortgagor’s
covenant to obtain the insurance, including without limitation, the Terrorism
Insurance, required by this Mortgage (unless Mortgagor has deposited escrows
with Mortgagee in amounts sufficient to pay the same),

 

  (6)

arising from, in respect of, as a consequence of, or in connection with: (1) the
existence of any circumstance or the occurrence of any action described in
Section 1.05E(1), (2) claims asserted by any Person (including any Governmental
Agency) in connection with, or in any way arising out of, the presence, storage,
use, disposal, generation, transportation or treatment of any Hazardous Material
in, on, or under or about the Secured Property, (3) the violation or claimed
violation of any law relating to any Hazardous Material or any other
Environmental Requirement in regard to the Secured Property, regardless of
whether or not such violation or claimed violation occurred prior to or after
the date of this Mortgage or whether or not such violation or

 

54



--------------------------------------------------------------------------------

 

claimed violation occurred prior to or after the time that Mortgagor became the
owner of the Secured Property, or (4) the preparation of any environmental audit
as to the Secured Property, whether conducted or authorized by Mortgagor,
Mortgagee or any other Person or the implementation of any such audit’s
requirements in order for the Secured Property to comply with Environmental
Requirements, and/or

 

  (7) as a result of any intentional, bad faith waste of the Secured Property
committed by Mortgagor or its agents (such damages to include all repair costs
incurred by Mortgagor);

(B) all outstanding principal, interest and other Obligations, including the
Make-Whole Amount:

 

  (1) if there shall be a violation of Section 1.11 (Prohibition on Transfers,
Liens or Further Encumbrances) or Section 5.20 (Single Purpose Entity) of this
Mortgage (taking into account the last paragraph of Section 5.20 regarding
inadvertent and immaterial violations); and/or

 

  (2) in the event that any petition or proceeding for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to or acquiesced in by
Mortgagor or any Guarantor and/or if any proceeding for the liquidation,
dissolution, receivership or other similar proceeding of Mortgagor or any
Guarantor shall be instituted by Mortgagor or any Guarantor;

(C) in the event of a loss which is or would be covered by the required
Terrorism Insurance, an amount equal to the deductible on such Terrorism
Insurance which amount shall either be applied by Mortgagee to the debt secured
by this Mortgage or disbursed by Mortgagee for the repair and restoration of the
Secured Property, all in accordance with the terms of the Loan Instruments;

(D) in the event (a) the Schwab Lease is terminated or cancelled by Mortgagor or
Mortgagor accepts a surrender of the Schwab Lease without Mortgagee’s prior
written consent or (b) a default by Mortgagor occurs beyond any applicable
notice or cure periods (if any) under the Schwab Lease and the tenant thereunder
terminates or cancels the Schwab Lease, an amount equal to the rent and other
amounts that would have been paid by such tenant had the Schwab Lease not been
terminated, cancelled or surrendered; and/or

(E) in the event Mortgagor fails to make the full deposits or paydown of the
Loan required under Section 3.3 of the Cash Management Agreement or Paragraph 6
of the Side Letter during any Extension Period (as defined in the Side Letter),
an amount equal to any such unpaid deposits or paydown.

 

55



--------------------------------------------------------------------------------

The restriction on enforcement contained in the first sentence of this
Section 5.18 shall not apply to the Environmental Indemnity Agreement of even
date herewith executed by Mortgagor and the other indemnitors, if any, in favor
of Mortgagee and/or to the obligations of any Guarantor. It is expressly
understood and agreed, however, that nothing contained in this Section 5.18
shall (y) in any manner or way constitute or be deemed to be a release of the
Obligations or otherwise affect or impair the enforceability of the liens,
assignments, rights and security interests created by this Mortgage or any of
the other Loan Instruments or any future advance or any related agreements or
(z) preclude Mortgagee from foreclosing this Mortgage or from exercising its
other remedies set forth in this Mortgage or the Assignment, or from enforcing
any of its rights and remedies in law or in equity (including injunctive and
declaratory relief, restraining orders and receivership proceedings), except as
provided in this Section 5.18. All matters described in clauses (A), (B), (C),
(D) and (E) above as to which this Section 5.18 provides that Mortgagor is
personally liable shall be referred to herein as the “Non-Recourse Exceptions”.

5.19 Non-Business Days. If any payment required hereunder or under any other
Loan Instrument becomes due on a Saturday, Sunday, or legal holiday in the
State, then such payment shall be due and payable on the immediately preceding
business day.

5.20 Single Purpose Entity. Mortgagor represents, warrants and covenants that
from and after the date hereof:

(A) Mortgagor will not own, either directly or indirectly, any asset or property
other than (1) the Secured Property and (2) incidental personal property
necessary for the ownership or operation of the Secured Property.

(B) Mortgagor will not engage in any business other than the ownership,
management and operation of the Secured Property and Mortgagor will conduct and
operate its business as presently conducted and operated.

(C) Mortgagor will not enter into any contract or agreement with any affiliate
of Mortgagor, any constituent party of Mortgagor or any affiliate of any
constituent party, except upon terms and conditions that are no less favorable
than those that would be available on an arms-length basis with third parties
other than any such party.

(D) Mortgagor will not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than (1) the Obligations, and (2) trade and operational debt incurred in the
ordinary course of business with trade creditors in amounts as are normal and
reasonable under the circumstances provided that such debt is paid within sixty
(60) days of the date it is incurred. No indebtedness other than the Obligations
may be secured (subordinate or pari passu) by the Secured Property.

(E) Mortgagor will not make any loans or advances to any third party (including
any affiliate or constituent party or any affiliate of any constituent party),
or acquire obligations or securities of its affiliates or any constituent party.

 

56



--------------------------------------------------------------------------------

(F) Mortgagor will remain solvent to the extent of available cash flow from the
Secured Property and Mortgagor will pay its debts and liabilities from its
assets, as the same shall become due.

(G) Mortgagor will do all things necessary to observe organizational formalities
and preserve its existence, and Mortgagor will not, nor will Mortgagor permit
any constituent party, to amend, modify or otherwise change the partnership
certificate, partnership agreement, articles of incorporation, bylaws, articles
of organization, operating agreement, trust agreement or other organizational
document of Mortgagor or such constituent party in a manner which would result
in a breach of any of the representations, warranties or covenants set forth in
this Section 5.20 or in a manner that would otherwise adversely affect
Mortgagor’s single purpose status.

(H) Mortgagor will maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person, including, without
limitation, its affiliates and any constituent party and Mortgagor will file its
own tax returns, if any, although Mortgagor may file consolidated tax returns.
Mortgagor shall maintain its books, records, resolutions and agreements as
official records.

(I) Mortgagor will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
affiliate of Mortgagor, any constituent party of Mortgagor or any affiliate of
any constituent party), shall maintain an arms’-length association with its
affiliates, shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks to the extent its business requires the same.

(J) Mortgagor will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations to the extent of available cash flow from
the Secured Property.

(K) Neither Mortgagor nor any constituent party will cause or permit the
dissolution, winding up, liquidation, consolidation or merger in whole or in
part, of Mortgagor.

(L) Mortgagor will not commingle the funds and other assets of Mortgagor with
those of any affiliate or constituent party, or any other Person.

(M) Mortgagor will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate or constituent party, or any other Person.

(N) Mortgagor will not hold itself out to be responsible for the debts or
obligations of any other Person.

(O) Mortgagor shall (i) allocate fairly and reasonably any overhead and expense
for office space shared with any affiliated Person, (ii) pay any liabilities,
including salaries of its employees, out of its own funds and not from funds of
any affiliated Person and/or (iii) maintain a sufficient number of employees
(which may be zero) in light of its contemplated business operations.

 

57



--------------------------------------------------------------------------------

(P) Mortgagor shall have at least one (1) Independent Director and Mortgagor
shall not, without the prior written consent of each such Independent Director
institute proceedings to be adjudicated bankrupt or insolvent, or consent to the
institution of such proceedings against it, or file a petition seeking, or
consent to, reorganization or relief, under any chapter of the Bankruptcy Code
(Title 11 of the United States Code), as amended, or any other bankruptcy or
similar laws, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator or similar official of it or of a substantial part of its
assets or property, or make an assignment for the benefit of creditors, or admit
in writing its inability to pay its debts generally as they become due, or take
any action in furtherance of any of the foregoing.

An inadvertent and immaterial failure to satisfy or comply with any one of the
covenants contained in this Section 5.20 shall not, in and of itself, disqualify
Mortgagor as a single purpose entity so long as under the circumstances in
question, no Person would have a reasonable basis for asserting that Mortgagor
is not a single purpose entity and Mortgagor takes all steps reasonably required
in light of such failure to so satisfy or comply with such covenants in order to
correct any known misunderstanding regarding Mortgagor’s status as a single
purpose entity.

5.21 Non-consolidation Opinion. Mortgagor shall provide a non-consolidation
opinion in form and substance and from counsel acceptable to Mortgagee, if
requested by any assignee or participant of the Loan or, if necessary, in
connection with a securitization of the Loan. Mortgagor shall be responsible for
all costs incurred by Mortgagor and Mortgagee in connection with the preparation
and review of any such opinion, including the reasonable out-of-pocket fees and
disbursements of Mortgagee’s attorneys.

5.22 Joint and Several. The obligations of each Person and entity comprising
Mortgagor shall be joint and several. The unenforceability or invalidity of any
provision of this Mortgage as to any Person or circumstance shall not render
that provision unenforceable or invalid as to any other Person or circumstance,
and all provisions hereof, in all other respects, shall remain valid and
enforceable.

ARTICLE 6

LOCAL LAW PROVISIONS

6.01 Principals of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 6 and the terms and conditions of this
Mortgage, the terms and conditions of this Article 6 shall control and be
binding.

6.02 Hazardous Substances. Mortgagor shall not conduct or cause or permit to be
conducted on the Premises any activity which constitutes an Industrial
Establishment (as such term is defined in the New Jersey Industrial Site
Recovery Act, as amended (“ISRA”)) without the prior written consent of
Mortgagee. In the event that the provisions of ISRA become applicable to the
Premises subsequent to the date hereof, Mortgagor shall give prompt written
notice thereof to Mortgagee and shall take immediate requisite action to insure
compliance with

 

58



--------------------------------------------------------------------------------

ISRA. Mortgagor shall deliver to Mortgagee copies of all correspondence, notices
and submissions that it sends to or receives from the New Jersey Department of
Environmental Protection in connection with such ISRA compliance. Mortgagor’s
obligation to comply with ISRA shall, notwithstanding its general applicability,
also specifically apply to sale, transfer, closure or termination of operations
associated with any foreclosure action respecting the Secured Property,
including, without limitation, a foreclosure action brought with respect to this
Mortgage.

6.03 Continuing Enforcement of Mortgage. If, after receipt of any payment of all
or any part of the obligations under the Note, this Mortgage, and the other Loan
Instruments, Mortgagee is compelled or agrees, for settlement purposes, to
surrender such payment to any Person for any reason (including, without
limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Mortgage and the other Loan Instruments shall continue
in full force and effect, and Mortgagor shall be liable for, and shall
indemnify, defend and hold harmless Mortgagee with respect to the full amount so
surrendered. The provisions of this Section shall survive the cancellation or
discharge of this Mortgage and shall remain effective notwithstanding the
payment of the obligations, under the Note, this Mortgage and the other Loan
Instruments, the cancellation of the Note, the release of any security interest,
lien or encumbrance securing the obligations under the Note, this Mortgage and
the other Loan Instruments, or any other action which Mortgagee may have taken
in reliance upon its receipt of such payment. Any cancellation, release or other
such action by Mortgagee shall be deemed to have been conditioned upon any
payment of the obligations under the Note, this Mortgage and the other Loan
Instruments, having become final and irrevocable.

6.04 Freshwater Wetlands. Mortgagor hereby represents and warrants to Mortgagee
that, to the best of Mortgagor’s knowledge, the Secured Property is not located
within a “freshwater wetlands” or a “transition area”, each as defined by
N.J.S.A. 13:9B-3, and is not subject to the terms of the New Jersey Freshwater
Wetlands Protection Act, as amended, N.J.S.A. 13:9B-1 et. seq., or the rules and
regulations promulgated thereunder.

6.05 Modification of Mortgage. This Mortgage is subject to “modification” as
such term is defined in P.L. 1985 c.353 (N.J.S.A. 46:9-8.l et. seq.) and shall
be subject to the priority provisions thereof.

6.06 No Credit for Tax Paid. Mortgagor waives any right it may have to a credit
against interest due under the Obligations secured by this Mortgage pursuant to
N.J.S.A. 54:4-33.

6.07 Receipt of Copy. Mortgagor hereby acknowledges receipt of a true copy of
this Mortgage without charge.

[SIGNATURE ON FOLLOWING PAGE]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

AMERICAN FINANCIAL EXCHANGE, L.L.C., a New Jersey limited liability company By:
 

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory PLAZA X URBAN RENEWAL ASSOCIATES L.L.C., a New
Jersey limited liability company By:  

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory PLAZA X LEASING ASSOCIATES L.L.C., a New Jersey
limited liability company By:  

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   )   ) SS: COUNTY OF NEW YORK   )

BE IT REMEMBERED that on this          day of June, 2010, Greg M. Moran, an
authorized signatory of American Financial Exchange, L.L.C., a New Jersey
limited liability company, personally appeared before me, the undersigned, and
thereupon acknowledged, under oath, to my satisfaction, that he is the person
who executed the within instrument; that he was authorized to execute the within
instrument on behalf of such entity and that he executed the within instrument
as the voluntary act and deed of such entity for the purposes therein expressed.

 

 

Notary Public My Commission Expires: [seal]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   )   ) SS: COUNTY OF NEW YORK   )

BE IT REMEMBERED that on this          day of June, 2010, Greg M. Moran, an
authorized signatory of Plaza X Urban Renewal Associates L.L.C., a New Jersey
limited liability company, personally appeared before me, the undersigned, and
thereupon acknowledged, under oath, to my satisfaction, that he is the person
who executed the within instrument; that he was authorized to execute the within
instrument on behalf of such entity and that he executed the within instrument
as the voluntary act and deed of such entity for the purposes therein expressed.

 

 

Notary Public My Commission Expires: [seal]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   )   ) SS: COUNTY OF NEW YORK   )

BE IT REMEMBERED that on this          day of June, 2010, Greg M. Moran, an
authorized signatory of Plaza X Leasing Associates L.L.C., a New Jersey limited
liability company, personally appeared before me, the undersigned, and thereupon
acknowledged, under oath, to my satisfaction, that he is the person who executed
the within instrument; that he was authorized to execute the within instrument
on behalf of such entity and that he executed the within instrument as the
voluntary act and deed of such entity for the purposes therein expressed.

 

 

Notary Public My Commission Expires: [seal]



--------------------------------------------------------------------------------

Schedule A

ALL that certain lot, parcel or tract of land, situate and lying in the City of
Jersey City, County of Hudson and State of New Jersey being more particularly
described as follows:

PARCEL ONE:

Beginning at a point on the southerly side of Second Street Extension (52' wide)
said point being the following two (2) courses along said southerly side of
Second Street Extension (52' wide) as extended, from its intersection with the
easterly side of Hudson Street (62' wide) as extended, and running; thence

a. South 83 degrees 50 minutes 02 seconds East 195.11 feet to a bend; thence

b. South 84 degrees 47 minutes 48 seconds East 102.62 feet to a point of
beginning and running; thence

1. South 84 degrees 47 minutes 48 seconds East 35.65 feet along the southerly
side of Second Street Extension (52' wide) to a point of curvature; thence

2. Along a curve to the right having a radius of 50.00 feet, an arc length of
60.93 feet (chord which bears South 49 degrees 53 minutes 06 seconds East 57.23
feet) to a point of reverse curvature; thence

3. Along a curve to the left having a radius of 60.00 feet, an arc length of
160.03 feet along the easterly terminus of Second Street Extension (chord which
bears North 88 degrees 37 minutes 11 seconds East 116.64 feet) to a point on
curve, thence

4. South 83 degrees 50 minutes 02 seconds East 98.17 feet to a point; thence

5. South 06 degrees 09 minutes 58 seconds West 23.06 feet to a point on curve;
thence

6. Southerly along a curve to the right having a radius of 502.36 feet, an arc
length of 195.70 feet (chord which bears South 00 degrees 42 minutes 02 seconds
West 194.47 feet) to a point on curve; thence

7. North 87 degrees 59 minutes 06 seconds West 204.55 feet to a point; thence

8. North 75 degrees 59 minutes 06 seconds West 120.02 feet to a point; thence

9. North 08 degrees 00 minutes 54 seconds East 231.23 feet to the point of
beginning.

Being known as proposed Lot 35.01 in Block 15 as shown on a certain map entitled
“Proposed Subdivision of Lots 35 & 36 in Block 15 and Lots 6 & 18 in Block 10
prepared for Mack-Cali Realty Corp. in the City of Jersey City, Hudson County,
New Jersey” prepared by John Zanetakos Associates, Inc., dated January 30, 2001
and labeled Job No. 00-7628-300, and filed in the Hudson County Clerk’s office
on August 29, 2001 as map number 3813.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 48 in Block 15 on the City of
Jersey City Tax Map.

TOGETHER WITH the easements granted to American Financial Exchange, L.L.C., or
its predecessor-in-interest, in the Reciprocal Operation and Easement Agreement
for The Harborside Financial Center,

 

Loan No.: 374-0268 /Mortgage  



--------------------------------------------------------------------------------

dated December 4th, 1995, recorded December 7th, 1995 in Deed Book 4936, Page
001, as same was amended by First Amendment, recorded October 18, 1996 in Deed
Book 5055, page 164 and as amended by Second Amendment, recorded January 10,
2001 in Deed Book 5739, page 284, and in that certain Covenant and Restriction
Agreement (governed by the above Reciprocal Operation and Easement Agreement and
amendments), recorded October 07, 2003 in Deed Book 7147, page 292.

TOGETHER WITH the easements granted to American Financial Exchange L.L.C. in the
Cross Reciprocal Easement Agreement between and among American Financial
Exchange L.L.C., Plaza VIII & IX Associates L.L.C., and Cali Harborside (Fee)
Associates L.P., dated September 29, 2003 and recorded on October 7, 2003 in the
Hudson County Register’s Office in Deed Book 7147, at page 157.

PARCEL TWO:

Beginning at a point in the dividing line between Lot 48 in Block 15 as shown on
the City of Jersey City Tax Assessment to the south and Lot 30 in Block 15 (Tax
Map) to the north, said point of beginning being S 83 degrees 50 minutes 02
seconds E, 48.53 feet along the dividing line between Lots 48 and 30 in Block 15
(Tax Map) from its intersection with the easterly line of Second Street
Extension and running; thence

1. N 06 degrees 09 minutes 58 seconds E 1.66 feet to a point; thence

2. S 83 degrees 54 minutes 00 seconds E 50.74 feet to a point; thence

3. S 05 degrees 35 minutes 27 seconds W 23.12 feet to a point on curve; thence

4. Southerly along a curve to the right having a radius of 694.85 feet an arc
length of 136.45 feet, a central angle of 11 degrees 15 minutes 06 seconds and a
chord which bears S 04 degrees 19 minutes 57 seconds E 136.23 feet to a point of
compound curvature; thence

5. Southerly along a curve to the right having a radius of 395.13 feet, an arc
length of 60.77 feet, a central angle of 08 degrees 48 minutes 42 seconds and a
chord which bears S 05 degrees 41 minutes 57 seconds W 60.71 feet to a point on
curve; thence

6. N 87 degrees 59 minutes 06 seconds W 8.16 feet along the easterly extension
of the dividing line between Lots 48 and 49 in Block 15 (Tax Map); thence the
following three (3) courses along the easterly line of Lot 48 in Block 15 (Tax
Map)

7. Northerly along a curve to the left having a radius of 502.36 feet, an arc
length of 195.70 feet, a central angle of 22 degrees 19 minutes 15 seconds and a
chord which bears N 00 degrees 42 minutes 02 seconds E 194.47 feet to a point on
curve; thence

8. N 06 degrees 09 minutes 58 seconds E 23.06 feet to a point on curve; thence

9. N 83 degrees 50 minutes 02 seconds W 49.64 feet to a point, the point and
place of beginning.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 30 in Block 15 on the City of
Jersey City Tax Map.